Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 1 of 112




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    Case No.: ________________

  MSP RECOVERY CLAIMS, SERIES LLC, a
  Delaware series limited liability company,

         Plaintiff,

  v.                                                                   CLASS ACTION

  BAUSCH HEALTH COMPANIES INC.;
  SALIX PHARMACEUTICALS, LTD.;
  SALIX PHARMACEUTICALS, INC.;
  SANTARUS, INC.; ASSERTIO
  THERAPEUTICS, INC.; LUPIN
  PHARMACEUTICALS, INC.; and LUPIN
  LTD.;

        Defendants.
  ______________________________________/

                               CLASS ACTION COMPLAINT
                         FOR INJUNCTIVE RELIEF AND DAMAGES

         MSP Recovery Claims, Series LLC (“MSPRC”), on behalf of itself and similarly-situated

  healthcare insurers (the “Class”), brings this class action against Bausch Health Companies Inc.

  (formerly known as Valeant Pharmaceuticals International, Inc.); Salix Pharmaceuticals, Ltd.;

  Salix Pharmaceuticals, Inc.; Santarus, Inc.; Assertio Therapeutics, Inc. (formerly known as

  Depomed, Inc.); Lupin Pharmaceuticals, Inc.; and Lupin Ltd. (collectively, “Defendants”) for

  violations of state antitrust, state consumer protection, and common laws. Plaintiff’s claims arise

  from Defendants’ anticompetitive scheme to restrain competition in the market for the

  pharmaceutical Glumetza and its AB-rated generic equivalents sold in the United States.

  Plaintiff’s allegations are made on personal knowledge as to Plaintiff and Plaintiff’s own acts

  and upon information and belief as to all other matters.



                                                   1
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 2 of 112




                                         INTRODUCTION

         1.      Plaintiff seeks damages and other relief arising from Defendants’ anticompetitive

  pay-for-delay agreement, which eliminated generic competition in the United States for branded

  and generic versions of Glumetza (extended release metformin). Glumetza is a drug used to treat

  patients with Type 2 diabetes.

         2.      Prescription metformin has been available as a generic drug since 2002.

  Defendant Assertio developed an extended-release version of metformin that can alleviate some

  of the drug’s common side effects, particularly gastrointestinal intolerance. Assertio obtained

  several patents on the extended-release technology and began selling extended-release

  metformin, marketed under the brand name Glumetza, in 2005. Extended-release mechanisms

  are very common, however, and Assertio’s patents were weak and narrow and could not prevent

  competition from generic versions of the drug.

         3.      When Defendant Lupin developed a generic version of Glumetza, Assertio and its

  coventurer, Defendant Santarus, sued Lupin for patent infringement, as provided under the

  Hatch-Waxman Amendments (discussed below). That lawsuit triggered an automatic stay,

  prohibiting Lupin from entering the market for 30 months. Just before the 30 months were over,

  when Lupin would be able to enter the market with generic Glumetza, Assertio/Santarus and

  Lupin settled their lawsuit on or about February 22, 2012, with Assertio/Santarus—the plaintiff

  paying Lupin—the defendant—to delay entering the market with its competing, lower-priced

  generic product.

         4.      The settlement agreement was an anticompetitive pay-for-delay agreement

  whereby: (1) Lupin agreed not to compete in the market for Glumetza with its lower-priced

  generic until February 1, 2016, thereby allocating the entire Glumetza market to



                                                   2
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 3 of 112




  Assertio/Santarus’ high-priced branded product until that date; and (2) Assertio/Santarus agreed

  not to market a generic Glumetza product from February 1, 2016, to at least August 1, 2016,

  allocating the entire market for generic versions of Glumetza to Lupin for at least that six-month

  period. In short, the unlawful agreement allocated a valuable monopoly for the branded product

  to Assertio/Santarus for approximately four years in exchange for a valuable monopoly for the

  generic product to Lupin for at least six months.

         5.      One possible wrinkle with this plan stemmed from the fact that the weakness of

  the Assertio patents created the risk that another manufacturer could avoid them and market a

  generic Glumetza before February 2016, thereby upending the Assertio/Santarus/Lupin

  anticompetitive scheme. To prevent that possibility, Assertio/Santarus and Lupin included in

  their agreement two provisions aimed at deterring other competitors from entering the market: a)

  if another generic manufacturer succeeded in entering the market before February 2016, Lupin

  could also enter on that earlier date; and (b) Assertio/Santarus would not grant a license to any

  other manufacturer to enter the market sooner than 180 days after Lupin’s entry.

         6.      These deterrents ensured that, no matter how many resources another manufacture

  might expend in overcoming Assertio’s patents, they could not reap the financial reward of being

  the only generic manufacturer on the market. Even if another generic manufacturer won a patent

  lawsuit against Assertio/Santarus and successfully brought a generic product to market, the

  deterrent provision would allow Lupin to enter at that earlier date. And even if another generic

  manufacturer sought to negotiate a license from Assertio/Santarus, the deterrent provision

  expressly prohibited any license that would deprive Lupin of its 180-day exclusivity period.

         7.      The agreement between Assertio/Santarus and Lupin unlawfully closed every




                                                      3
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 4 of 112




  pathway to generic competition before February 2016 and extended the anticompetitive effect

  well beyond February 2016 by agreeing that Lupin would be the only generic competitor from

  February 2016 until at least August 2016. In short, Assertio/Santarus and Lupin conjured a

  monopoly in the sale of Glumetza and its generic equivalents where a monopoly would not have

  existed under lawful, competitive practices.

            8.    In November 2013, Santarus, with Glumetza accounting for almost half its sales,

  announced that it was being acquired by Defendant Salix for $2.6 billion. Through its acquisition

  of Santarus, Salix acquired commercial rights to Glumetza and wasted no time in exploiting the

  monopoly that Assertio/Santarus had unlawfully fashioned: from 2012 to 2015 Salix raised

  Glumetza prices to supracompetitive levels, creating a highly profitable product.

            9.    Then, in April 2015, when Glumetza accounted for more than 25% of its sales,

  Salix in turn sold the valuable Glumetza monopoly to Valeant Pharmaceuticals, Inc. (now known

  as Bausch Health). Valeant paid $14.5 billion to acquire Salix. Through its acquisition of Salix,

  Valeant acquired commercial rights to Glumetza and exploited the Assertio-Santarus-Lupin

  unlawful pay-for-delay scheme.

            10.   Valeant was known in the industry as an exploiter of drug-product monopolies.

  As Forbes magazine characterized it, Valeant’s business strategy “emphasized boosting drug

  prices, gutting research and development budgets, [and] firing employees . . . .” 1 “[S]cientists

  were seen as unnecessary costs to be cut,” while Valeant’s “drug-price increases became

  legendary.” 2 Industry observers concluded that “Valeant was the pure expression of the view that


  1
   Nathan Vardi & Antoine Gara, Valeant Pharmaceuticals’ Prescription for Disaster, FORBES,
  April 13, 2016, available at https://www.forbes.com/sites/nathanvardi/2016/04/13/valeant-
  pharmaceuticals-prescription-for-disaster/#6f4f657f206c.
  2
      Id.

                                                   4
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 5 of 112




  companies are there to make money for shareholders, every other consideration be damned.” 3

            11.   Within four months of acquiring the Glumetza monopoly, Valeant raised the

  price of Glumetza by approximately 800%, with a monthly supply increasing from

  approximately $500 to $4,600. In the six months before the price hike, Salix made $145 million

  on Glumetza; in the six months after, Valeant made more than $800 million.

            12.   To make matters worse, not only did Valeant hike the price of branded Glumetza

  to exorbitant levels, that price hike allowed Lupin to sell its generic at an exponentially higher

  level when it finally entered the market in February 2016 on an exclusive basis per the unlawful

  agreement. In fact, Lupin’s generic launched at a price significantly higher than the pre-Valeant

  price of branded Glumetza. Thus, the pay-for-delay agreement between Assertio/Santarus and

  Lupin enabled Lupin to sell its generic Glumetza product for substantially more than it would

  have absent the agreement. Indeed, following the launch of generic Glumetza, Lupin’s profits

  soared.

            13.   Defendants’ anticompetitive scheme has caused end-payors of branded and

  generic Glumetza, including Plaintiff, to overpay for branded and generic Glumetza by hundreds

  of millions of dollars per year.

            14.   Accordingly, to redress the economic injury that Defendants have caused through

  their unlawful agreement, Plaintiff, on behalf of itself and all others similarly situated,

  seeks damages and other monetary relief under state antitrust, state consumer protection, and

  common laws.




  3
   Bethany McLean, The Valeant Meltdown and Wall Street’s Major Drug Problem, VANITY
  FAIR, June 5, 2016, available at https://www.vanityfair.com/news/2016/06/the-valeant-
  meltdown-and-wall-streets-major-drug-problem.

                                                    5
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 6 of 112




                                    JURISDICTION AND VENUE

          15.      This Court has jurisdiction under 28 U.S.C. § 1332(d) because this action is a

  class action in which the aggregate amount in controversy for the proposed Class exceeds

  $5,000,000, and at least one member of the Class is a citizen of a state different from that of one

  of Defendants.

          16.      This Court also has supplemental jurisdiction over state law claims under 28

  U.S.C. § 1367(a).

          17.      Venue is appropriate in this District under 28 U.S.C. §1391 because the claims

  alleged in this action accrued in this District and the Defendants regularly transact business

  within this District, and a portion of the affected interstate trade and commerce discussed below

  was carried out in this District. Defendants’ conduct, as described in this Complaint, was within

  the flow of, was intended to, and did have a substantial effect on, the interstate commerce of the

  United States, including in this District. Moreover, the effects of Defendants’ conduct on

  interstate trade or commerce are ongoing.

          18.      This Court has personal jurisdiction over each Defendant. Each Defendant has

  transacted business, maintained substantial contacts, or committed overt acts in furtherance of

  the illegal scheme and conspiracy throughout the United States, including in this District. The

  scheme and conspiracy have been directed at, and have had the intended effect of causing injury

  to, persons residing in, located in, or doing business throughout the United States, including in

  this District.

          19.      All conditions precedent to this action have occurred, been performed, or have

  been waived.




                                                    6
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 7 of 112




                                           THE PARTIES

         20.     Plaintiff MSP Recovery Claims, Series LLC (“MSPRC”) is a Delaware series

  limited liability company with its principal place of business in Coral Gables, Florida. MSPRC’s

  limited liability company agreement provides for the establishment of one or more specific

  Series. All records of all Series are maintained together with all assets of MSPRC. Numerous

  Medicare Advantage Plans (“MA Plans”), which provide drug benefits to their beneficiaries

  under Medicare Parts C and D, 42 U.S.C. §§ 1395w-21, et seq., have assigned their recovery

  rights to assert the claims alleged in this Complaint to MSPRC or subseries of MSPRC. The

  Assignors paid for Defendants’ overly-priced drugs.

         21.     Defendant Assertio Therapeutics, Inc. (“Assertio”) is a corporation organized

  under the laws of Delaware with its principal place of business located at 100 South Saunders

  Road, Suite 300, Lake Forest, Illinois 60045. Until August 14, 2018, Assertio was named

  Depomed, Inc., which was a party to the unlawful agreements alleged herein. Depomed Inc. was

  incorporated in California with its principal place of business in Menlo Park, CA. Assertio is the

  owner or licensee of the relevant patents.

         22.     Defendant Santarus, Inc. (“Santarus”) is a corporation organized under the laws of

  Delaware and, during much of the relevant time, had its principal place of business in San Diego,

  California. Its current principal place of business is located at 400 Somerset Corporate Blvd.,

  Bridgewater, New Jersey 08807. Pursuant to a Commercialization Agreement signed in August

  2011, Assertio granted Santarus exclusive rights to manufacture and commercialize Glumetza in

  the United States and transferred to Santarus the New Drug Application (“NDA”) for Glumetza.




                                                   7
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 8 of 112




  Santarus was a party to the unlawful agreements alleged herein. On January 2, 2014, Santarus

  was acquired by defendant Salix Pharmaceuticals, Ltd. and became a wholly owned subsidiary

  of Salix Pharmaceuticals, Inc.

         23.     Defendant Salix Pharmaceuticals, Inc. is a corporation organized under the laws

  of California with its principal place of business located at 400 Somerset Corporate Blvd.,

  Bridgewater, New Jersey 08807. Salix Pharmaceuticals, Inc. joined and adhered to the unlawful

  agreements alleged herein. Salix Pharmaceuticals, Inc. is a wholly owned subsidiary of Salix

  Pharmaceuticals, Ltd.

         24.     Defendant Salix Pharmaceuticals, Ltd. is a corporation organized under the laws

  of Delaware with its principal place of business located at 400 Somerset Corporate Blvd.,

  Bridgewater, New Jersey 08807. Effective January 1, 2014, Salix Pharmaceuticals, Inc. and Salix

  Pharmaceutical Ltd. (together “Salix”) assumed Santarus’ rights and obligations under its

  Commercialization Agreement with Assertio. Salix Pharmaceuticals, Ltd. joined and adhered to

  the unlawful agreements alleged herein.

         25.     On April 1, 2015, Salix was acquired by Valeant Pharmaceuticals International,

  Inc., which, on or about that date, assumed Santarus’ and Salix’s rights and obligations under the

  Commercialization Agreement with Assertio. Valeant Pharmaceuticals International, Inc. joined

  and adhered to the unlawful agreements alleged herein. Effective on July 13, 2018, Valeant

  Pharmaceuticals International, Inc. changed its corporate name to Bausch Health Companies Inc.

  Salix Pharmaceuticals, Ltd. is now a wholly owned subsidiary of Bausch Health Companies Inc.

         26.     Defendant Bausch Health Companies Inc. (“Bausch”) is a corporation organized

  and existing under the laws of British Columbia, Canada with its U.S. headquarters located at

  400 Somerset Corporate Blvd., Bridgewater, New Jersey 08807. Bausch joined and adhered to



                                                  8
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 9 of 112




  the unlawful agreements alleged herein.

            27.   Except where otherwise noted, Defendants Santarus, Salix, and Bausch are

  collectively referred to herein as “Valeant.”

            28.   Defendant Lupin Pharmaceuticals, Inc. is a corporation organized under the laws

  of Virginia with its principal place of business located at Harbor place Tower, 111 South Calvert

  Street, 21st Floor, Baltimore, Maryland 21202. Lupin Pharmaceuticals is a wholly owned

  subsidiary of Defendant Lupin Ltd. and was a party to the unlawful agreements alleged herein.

            29.   Defendant Lupin Ltd. is a company organized under the laws of India with its

  principal place of business located at B/4 Laxami Towers, Bandra Kurla Complex, Bandra

  (East), Mumbai, Maharashtra 400051, India, and was a party to the unlawful agreements alleged

  herein.

            30.   Lupin Pharmaceuticals, Inc. and Lupin Ltd. are collectively referred to herein as

  “Lupin.”

            31.   All of Defendants’ wrongful actions described in this Complaint are part of, and

  in furtherance of, the unlawful restraints of trade alleged herein, and were authorized, ordered,

  and/or undertaken by Defendants’ various officers, agents, employees, or other representatives

  while actively engaged in the management of Defendants’ affairs (or that of their predecessors-

  in-interest) within the course and scope of their duties and employment, and/or with the actual,

  apparent, and/or ostensible authority of Defendants.

                   THE REPRESENTATIVE ASSIGNMENT AGREEMENTS

            32.   Certain series of Plaintiff have executed irrevocable assignments of any and all

  rights to recover payments made on behalf of their assignors’ health plan members and enrollees.

  These assignments authorize the series and, in turn Plaintiff through its operating agreement, to



                                                   9
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 10 of 112




   pursue and enforce all legal rights of recovery and reimbursement for health care services and

   Medicare benefits. For example, and only to serve to further demonstrate standing, Plaintiff

   alleges a few of the assignments below as examples.

          33.     On March 20, 2018, Group Health Incorporated and Health Insurance Plan of

   Greater New York (otherwise known as “EmblemHealth” or “Emblem”), irrevocably assigned

   all its rights and claims to recovery against any liable entity (including defendants) for payments

   made on behalf of their enrollees under Medicare Parts A, B, and D to Series 16-08-483, a

   designated series of Plaintiff. Specifically, the assignments, attached as Composite Exhibit A,

   state the following:

          Assignor hereby irrevocably assigns, transfers, conveys, sets over and delivers to
          Assignee, and any of its successors and assigns, any and all of Assignor’s right,
          title, ownership and interest in and to all [claims against third parties], whether
          based in contract, tort, statutory right, and any and all rights (including, but not
          limited to, subrogation) to pursue and/or recover monies that Assignor had, may
          have had, or has asserted against any party in connection with the [claims] and all
          rights and claims against primary payers and/or . . . third parties that may be liable
          to Assignor arising from or relating to the [claims], including claims under
          consumer protection statutes and laws, and all information relating thereto, as may
          be applicable.

   Comp. Ex. A, at 2, 4.

          34.     On May 12, 2017, Summacare, Inc. (“Summacare”), irrevocably assigned all its

   rights and claims to recovery against any liable entity (including defendants) for payments made

   on behalf of its enrollees under Medicare Parts A, B, and D to MSP Recovery, LLC (“MSP

   Recovery”). Specifically, the assignment, attached as Exhibit B, provides the following

   language:

          [Summacare] hereby irrevocably assigns, transfers, conveys, sets over and delivers
          to MSP Recovery, and any of its successors and assigns, any and all of
          [Summacare’s] right, title, ownership and interest in and to all Claims existing on
          the date hereof, whether based in contract, tort, statutory right, and any and all rights
          (including, but not limited to, subrogation) to pursue and/or recover monies for

                                                     10
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 11 of 112




          [Summacare] that [Summacare] had, may have had, or has asserted against any
          party in connection with the Claims and all rights and claims against primary payers
          and/or third parties that may be liable to [Summacare] arising from or relating to
          the Claims, including claims under consumer protection statutes and laws, and all
          information relating thereto, all of which shall constitute the “Assigned Claims”.

   Ex. B, at 1-2.

          35.       On June 12, 2017, MSP Recovery irrevocably assigned all rights acquired under

   the Summacare Assignment to Series 16-11-509, a designated series of Plaintiff:

          [Assignor] irrevocably assigns, sells, transfers, conveys, sets over and delivers to
          Assignee and its successors and assigns, any and all of Assignor’s right, title,
          ownership and interest in and to the [claims] (and all proceeds and products thereof)
          as such terms are defined in the Recovery Agreement dated May 12, 2017, by and
          among [Summacare] . . . and [MSP Recovery] . . . .

   Exhibit C, at 1. Summacare consented to, acknowledged, approved, and ratified the assignment

   from MSP Recovery to Series 16-11-509, which is memorialized in a letter dated September 5,

   2018, and attached as Exhibit D.

          36.       On March 20, 2018, Connecticare, Inc. (“Connecticare”), irrevocably assigned all

   its rights and claims to recovery against any liable entity (including defendants) for payments

   made on behalf of its enrollees under Medicare Parts A, B, and D to Series 15-09-157, a

   designated series of Plaintiff. Specifically, the assignment, attached as Exhibit E, provides the

   following language:

          Assignor hereby irrevocably assigns, transfers, conveys, sets over and delivers to
          Assignee, and any of its successors and assigns, any and all of Assignor’s right,
          title, ownership and interest in and to all [claims against third parties], whether
          based in contract, tort, statutory right, and any and all rights (including, but not
          limited to, subrogation) to pursue and/or recover monies that Assignor had, may
          have had, or has asserted against any party in connection with the [claims] and all
          rights and claims against primary payers and/or . . . third parties that may be liable
          to Assignor arising from or relating to the [claims], including claims under
          consumer protection statutes and laws, and all information relating thereto, as may
          be applicable.

          Ex. E, at 2.

                                                   11
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 12 of 112




                                    REGULATORY BACKGROUND

   1. Regulatory Structure for Approval and Substitution of Generic Drugs

             37.    Under the Federal Food, Drug, and Cosmetic Act (“FDCA”), 4 a manufacturer that

   creates a new drug must obtain approval from the Food and Drug Administration (“FDA”) to sell

   the product by filing a New Drug Application (“NDA”). 5 Complete NDAs include specific data

   concerning the safety and effectiveness of the drug, as well as any information on applicable

   patents. 6

             38.     When the FDA approves a brand manufacturer’s NDA, the manufacturer may

   cause the FDA to list in Approved Drug Products with Therapeutic Equivalence Evaluations

   (known as the “Orange Book”) certain kinds of patents that the manufacturer asserts could

   reasonably be enforced against a generic manufacturer that makes, uses, or sells a generic

   version of the brand drug before the expiration of the listed patent(s). A brand manufacturer has

   30 days in which to list patents issued after approval of an NDA in the Orange Book for the

   patent to be considered timely filed. 7

             39.    The FDA performs only a ministerial act in listing the patents identified by the

   brand manufacturer in the Orange Book. The FDA does not have the authority, or resources, to

   verify the manufacturer’s representations for accuracy or trustworthiness and relies completely

   on the manufacturer’s truthfulness about the validity and applicability of any Orange Book-listed

   patents.


   4
       Pub. L. No. 75-717, 52 Stat. 1040 (1938) (codified as amended in 21 U.S.C. § 301 et seq.).
   5
       21 U.S.C. §§ 301-392.
   6
       21 U.S.C. § 355(a), (b).
   7
       21 U.S.C. § 355(b)(1), (c)(2).

                                                     12
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 13 of 112




                    A. The Hatch-Waxman Amendments

            40.     In 1984, Congress modified the FDCA by enacting the Drug Price Competition

   and Patent Term Restoration Act, Pub. L. No. 98-417, 98 Stat. 1585 (1984), more commonly

   known as the Hatch-Waxman Amendments. The Hatch-Waxman Amendments permit a generic

   manufacturer to file an Abbreviated New Drug Application (“ANDA”) with the FDA that relies

   on the scientific findings of safety and effectiveness included in the brand name drug

   manufacturer’s original NDA. An ANDA filer need demonstrate only that the generic drug is

   pharmaceutically equivalent and bioequivalent (together, “therapeutically equivalent”) to the

   brand name drug. Bioequivalence demonstrates that the active ingredient of the proposed generic

   would be present in the blood of a patient to the same extent and for the same amount of time as

   the active ingredient of the brand counterpart. 8 The premise—codified by Congress and

   implemented by the FDA for the past thirty years—is that two drug products that contain the

   same active pharmaceutical ingredient, in the same dose, delivered in the same way, absorbed

   into the bloodstream at a similar rate over a similar period of time are expected to be equally safe

   and effective. The FDA assigns generics that meet these criteria relative to their brand

   counterparts an “AB” rating.

            41.     Through the Hatch-Waxman Amendments, Congress sought to expedite the entry

   of less expensive generic competitors to brand drugs, thereby reducing healthcare expenses

   nationwide. Congress also sought to protect pharmaceutical manufacturers’ incentives to create

   new and innovative products.

            42.     The Hatch-Waxman Amendments achieved both goals, substantially advancing

   the rate of generic product launches and ushering in an era of historically high profit margins for


   8
       See 21 U.S.C. § 355(j)(8)(B).

                                                   13
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 14 of 112




   brand pharmaceutical manufacturers. In 1983, before the Hatch-Waxman Amendments, only

   35% of the top-selling drugs with expired patents had generic alternatives; by 1998, nearly all

   did. In 1984, prescription drug revenues for brands and generics totaled $21.6 billion; by 2013,

   total prescription drug revenues had climbed to more than $329.2 billion, with generics

   accounting for 86% of prescriptions. 9 When a generic form is available, generics are dispensed

   approximately 95% of the time. 10

                        B. ANDA Paragraph IV Certifications

             43.        To obtain FDA approval of an ANDA, a manufacturer must certify that the

   generic will not infringe any patents listed in the Orange Book. Under the Hatch-Waxman

   Amendments, a generic manufacturer’s ANDA must contain one of four certifications:

                     (a) That no patent for the brand has been filed with the FDA (a “Paragraph I

                        certification”);

                     (b) That the patent for the brand has expired (a “Paragraph II certification”);

                     (c) That the patent for the brand will expire on a particular date and the manufacturer

                        does not seek to market its generic before that date (a “Paragraph III

                        certification”); or

                     (d) That the patent for the brand is invalid or will not be infringed by the generic

                        manufacturer’s proposed product (a “Paragraph IV certification”). 11

             44.        If a generic manufacturer files a Paragraph IV certification, a brand manufacturer



   9
    See IMS Institute for Healthcare Informatics, Medicine Use and Shifting Costs of Healthcare: A
   Review of the Use of Medicines in the United States in 2013, 30, 51 (2014).
   10
        Id. at 51.
   11
        21 U.S.C. § 355(j)(2)(A)(vii).

                                                          14
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 15 of 112




   has the ability to delay FDA approval of that generic manufacturer’s ANDA simply by suing the

   ANDA applicant for patent infringement. If the brand manufacturer initiates a patent

   infringement action against the generic filer within forty-five days of receiving notification of the

   Paragraph IV certification, the FDA will not grant final approval to the ANDA until the earlier of

   (i) the passage of 30 months, 12 or (ii) the issuance of a decision by a court that the patent is

   invalid or not infringed by the generic manufacturer’s ANDA. Until one of those conditions is

   met, the FDA may grant “tentative approval” but cannot authorize the generic manufacturer to

   market its product (i.e., grant final approval). The 30-month period is commonly called a “30-

   month Hatch-Waxman stay” or “30-month stay.” The FDA may grant an ANDA tentative

   approval when it determines that the ANDA is ready for final approval but for the 30-month

   stay.

             45.     The brand/patent holder can choose to sue the generic after 45 days, including

   waiting until the generic has launched its product, but, in that event, the brand cannot take

   advantage of the 30-month stay of FDA approval and must instead satisfy the significantly

   stronger showing required to obtain a preliminary injunction to prevent the generic’s launch.

                     C. The First Filer’s 180-Day Exclusivity Period

             46.     Generics may be classified as (i) first-filer generics, (ii) later-filer generics, or (iii)

   authorized generics.

             47.     To encourage manufacturers to seek approval of generic versions of brand drugs,

   the Hatch-Waxman Amendments grant the first Paragraph IV generic manufacturer ANDA filer

   (“first filer”) a 180-day exclusivity period to market the generic version of the drug, during

   which time the FDA may not grant final approval to any other generic manufacturer’s ANDA for


   12
        21 U.S.C. § 355(j)(5)(B)(iii).

                                                        15
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 16 of 112




   the same brand drug. 13 That is, when a first filer submits a substantially complete ANDA with

   the FDA and certifies that the unexpired patents listed in the Orange Book are either invalid or

   not infringed by the generic, the FDA cannot grant final approval to a later-filed ANDA until

   that first generic has been on the market for 180 days.

             48.    The 180-day window is often referred to as the first filer’s six-month or 180-day

   “exclusivity”; this is a bit of a misnomer, because a brand manufacturer can launch an authorized

   generic (“AG”) at any time, manufacturing its AG in accordance with its approved NDA for the

   branded product but selling it at a lower price point. Brand manufacturers frequently launch AGs

   in response to generic entry to recoup some of the sales they would otherwise have lost.

             49.    The Supreme Court has recognized that “this 180-day period of exclusivity can

   prove valuable, possibly ‘worth several hundred million dollars’” to the first filer. 14

             50.    A first filer that informs the FDA it intends to wait until all Orange Book-listed

   patents expire before marketing its generic does not get a 180-day exclusivity period. Congress

   created this 180-day period to incentivize generic manufacturers to challenge weak or invalid

   patents or to invent around such patents by creating non-infringing generics.

   2. The Competitive Effects of AB-Rated Generic Competition

             51.    AB-rated generics contain the same active ingredient(s) and are determined by the

   FDA to be just as safe and effective as their brand counterparts. Because generics are essentially

   commodities that cannot be therapeutically differentiated, the primary basis for competition

   between a branded product and its generic equivalent, or between generic versions, is price.


   13
        21 U.S.C. § 355(j)(5)(B)(iv), (D).
   14
     FTC v. Actavis, Inc., 570 U.S. 136, 144 (2013) (quoting C. Scott Hemphill, Paying for Delay:
   Pharmaceutical Patent Settlement as a Regulatory Design Problem, 81 N.Y.U. L. REV. 1553,
   1579 (2006)).

                                                     16
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 17 of 112




   Typically, generics are at least 10% less expensive than their brand counterparts when there is a

   single generic manufacturer. This discount typically increases to 50%-80% (or more) when

   multiple generic competitors compete in the sale for a given drug. Consequently, the launch of a

   generic usually results in significant cost savings for all drug purchasers.

          52.     Since the passage of the Hatch-Waxman Amendments, every state has adopted

   drug product selection laws that either require or permit pharmacies to substitute AB-rated

   generic equivalents for brand prescriptions (unless the prescribing physician specifically directs

   that substitution is not permitted). Substitution laws and other institutional features of

   pharmaceutical distribution and use facilitate both a rapid price decline and a rapid sales shift

   from the brand to the generic following the launch of AB-rated generic. Once a generic hits the

   market, it quickly captures sales of the corresponding brand drug, often 80% or more of the

   market within the first six months after entry. The Federal Trade Commission (“FTC”) has found

   that, on average, within a year of generic entry, generics had captured 90% of corresponding

   brand sales and (with multiple generics on the market) prices had dropped 85%. 15

          53.     Generic competition enables all end-payor purchasers of a drug to purchase

   generic versions of the drug at substantially lower prices.

          54.     Until a generic version of the brand enters the market, however, there is no

   bioequivalent drug to substitute for and compete with the brand, and the brand manufacturer can

   therefore continue profitably to charge supra-competitive prices. Brand manufacturers such as

   Valeant are well aware that generic entry leads to rapid erosion of their brand sales. Brand



   15
      See FTC, Pay-for-Delay: How Drug Company Pay-Offs Cost Consumers Billions 8 (2010),
   available at https://www.ftc.gov/sites/default/files/documents/reports/pay-delay-how-drug-
   company-pay-offs-cost-consumers-billions-federal-trade-commission-staff-
   study/100112payfordelayrpt.pdf (“FTC Pay-for-Delay Study”).

                                                    17
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 18 of 112




   manufacturers thus seek to extend their monopolies for as long as possible, sometimes resorting

   to illegal means to delay or prevent generic competition.

                  A. The First AB-Rated Generic Is Priced Below the Brand

          55.     Experience and economic research show that the first generic manufacturer to

   market its product prices it below the prices of its brand counterpart. 16 Because state substitution

   laws often require that pharmacists fill brand prescriptions with an available AB-rated generic,

   the first generic manufacturer almost always captures a large share of sales from the brand.

   Consequently, there is a reduction in the average price paid for the drug at issue.

          56.     During the 180-day exclusivity period, the first filer is the only ANDA-approved

   generic manufacturer on the market, though the brand’s AG can be, and often is, on the market

   during the 180-day exclusivity period. Without competition from other generics, during the 180-

   day exclusivity period a first-filer generic manufacturer generally makes about 80% of all of the

   profits that it will ever make on the product.

                  B. Later Generics Drive Prices Down Further

          57.     Once the second wave of generic competitors enters the market—after the first

   filer’s 180-day exclusivity period ends—the competitive process accelerates, multiple generic

   manufacturers compete vigorously with each other over price, and the price of generics is driven

   down toward marginal manufacturing costs. 17



   16
      FTC, Authorized Generic Drugs: Short-Term Effects and Long-Term Impact ii-iii, vi, 34
   (2011), available at https://www.ftc.gov/sites/default/files/documents/reports/authorized-
   generic-drugs-short-term-effects-and-long-term-impact-report-federal-trade-
   commission/authorized-generic-drugs-short-term-effects-and-long-term-impact-report-federal-
   trade-commission.pdf (“FTC 2011 AG Study”); FTC Pay-for-Delay Study, at 1.
   17
     See, e.g., Tracy Regan, Generic Entry, Price Competition, and Market Segmentation in the
   Prescription Drug Market, 26 INT’L J. INDUS. ORG. 930 (2008); Richard G. Frank, The Ongoing
   Regulation of Generic Drugs, 357 NEW ENG. J. MED. 1993 (2007); Patricia M. Danzon & Li-
                                                    18
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 19 of 112




            58.    According to the FDA and the FTC, the greatest price reductions happen after the

   180-day exclusivity period ends, when the number of generic competitors goes from one to two.

   In that situation, there are two commodities that compete on price. Some common estimates are

   that a single generic results in a near term retail price reduction of around 10% as compared to

   the brand price but that with two generic entrants the near term retail price reduction is about

   50%.

            59.     In a 2011 report by the FTC issued at the request of Congress, the FTC found that

   generics captured 80% or more of sales in the first six months.18 (This percentage erosion of

   brand sales holds regardless of the number of generic entrants.) In the end, the brand

   manufacturer’s sales decline to a small fraction of their level before generic entry. This is so

   because, “[a]lthough generic drugs are chemically identical to their branded counterparts, they

   are typically sold at substantial discounts from the branded price. According to the Congressional

   Budget Office, generic drugs save consumers an estimated $8 to $10 billion a year at retail

   pharmacies. Even more billions are saved when hospitals use generics.” 19

            60.    Generic competition enables Plaintiff and all members of the proposed Class to

   purchase generic versions of a drug at substantially lower prices.

                   C. Brand Manufacturers Are Incentivized to Sell an AG When Facing
                      Generic Entry

            61.    Authorized Generics, like other generics, compete on price.




   Wei Chao, Does Regulation Drive Out Competition in Pharmaceutical Markets?, 43 J.L. &
   ECON. 311 (2000).
   18
        FTC 2011 AG Study, at 66-67.
   19
      See FDA, Generic Drugs: What Are Generic Drugs?, available at
   https://www.fda.gov/drugs/generic-drugs/what-are-generic-drugs (last visited January 13, 2019).

                                                    19
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 20 of 112




          62.     An AG is chemically identical to the brand but sold as a generic, typically through

   either the brand manufacturer’s subsidiary (if it has one) or a third-party distributor. An AG is

   essentially the brand product in a different package but sold at a lower price.

          63.     A brand manufacturer may sell an AG at any time, but early in the life of the

   patents pertaining to a branded drug, the brand manufacturer has little incentive to sell an AG—

   doing so would simply cannibalize sales from the more profitable brand product. But when the

   prospect of generic competition arises, the brand manufacturer’s incentive to sell an AG

   increases.

          64.     One study notes that “pharmaceutical developers facing competition from

   generics have large incentives to compete with their own or licensed ‘authorized generics.’” 20

          65.     Brand manufacturers sometimes begin selling AGs before the first-filer generic

   enters the market so they can secure multiyear purchase contracts with direct purchasers and load

   the generic pipeline with the AG at the expense of the first-filer generic.

          66.     Competition from an AG substantially reduces drug prices and the revenues of the

   first-filer generic (especially during the 180-day exclusivity period). 21 A study analyzing three

   examples of AGs found that “[f]or all three products, authorized generics competed aggressively

   against independent generics on price, and both the authorized and independent generics




   20
      Kevin A. Hassett & Robert J. Shapiro, The Impact of Authorized Generic Pharmaceuticals on
   the Introduction of Other Generic Pharmaceuticals 3, SONECON (2007), available at
   http://www.sonecon.com/docs/studies/050207_authorizedgenerics.pdf.
   21
     Jeremiah Helm, The Patent End Game: Evaluating Generic Entry into a Blockbuster
   Pharmaceutical Market in the Absence of FDA Incentives, 14 MICH. TECH. L. REV. 175, 189
   (2007).

                                                    20
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 21 of 112




   captured substantial market share from the brand.” 22

            67.    The FTC found that AGs capture a significant portion of sales, reducing the first

   filer’s revenues by about 50% on average. 23 The first filer makes much less money when it faces

   competition from an AG because (i) the AG takes a large share of unit sales away from the first

   filer; and (ii) the presence of the AG causes prices, particularly generic prices, to decrease.

            68.    Authorized generics are therefore a significant source of price competition. In

   fact, they are the only potential source of generic price competition during the first-to-file

   generic’s 180-day exclusivity period. PhRMA, a branded drug industry trade group, sponsored a

   study that concluded that the presence of an authorized generic causes generic prices to be more

   than 15% lower as compared to when there is no authorized generic. 24 A generic manufacturer

   stated that “[d]ue to market share and pricing erosion at the hands of the authorized [generic], we

   estimate that the profits for the ‘pure’ generic during the exclusivity period could be reduced by

   approximately 60% in a typical scenario.” Another generic quantified the fiscal consequences of

   competing with an authorized generic version of the brand drug Paxil, determining that the

   authorized generic reduced the first filer’s revenues by two-thirds, or by approximately $400

   million. In 2004, generic company Teva acknowledged that an authorized generic would

   “severely devalu[e]” its 180-day exclusivity because an authorized generic “effectively transfers

   much of the profit value from the generic challenger [to the authorized generic]” and “allows the


   22
    Ernst R. Berndt et al., Authorized Generic Drugs, Price Competition, and Consumers’
   Welfare, 26 HEALTH AFFAIRS 790, 796 (2007).
   23
        FTC 2011 AG Study, at 139.
   24
      IMS Consulting, Assessment of Authorized Generics in the U.S. (2006), available at
   http://208.106.226.207/downloads/IMSAuthorizedGenericsReport_6-22-06.pdf.




                                                    21
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 22 of 112




   [authorized generic] to seize a significant share of the generic supply chain.” Commenting on

   Teva’s FDA petition, branded-drug manufacturer Pfizer stated, “Teva’s petition [to prevent the

   launch of an authorized generic] is a flagrant effort to stifle price competition—to Teva’s benefit

   and the public’s detriment.” 25

   3. Pharmaceutical Manufacturers Game the Regulatory Structure to Impair Competition

           69.     When they do not face generic competition, brand manufacturers can usually sell

   the branded drug far above the marginal cost of production, generating profit margins in excess

   of 70% while making hundreds of millions of dollars in sales. The ability to make those kinds of

   profit margins—without losing so many sales to competitors that the higher price becomes

   unprofitable—is what economists call market or monopoly power. When generics enter the

   market, however, they quickly take 80% or more of the unit sales. When multiple generics are in

   the market, the competition between the generics drives their prices to near the marginal cost of

   production. This competition puts an end to the brand manufacturer’s market or monopoly power

   and delivers enormous savings to drug purchasers.

           70.     A brand manufacturer in the marketplace without competition from generics

   receives all of the profits on all of the unit sales.

           71.     When the brand manufacturer competes against only the first-filer generic

   manufacturer, the two manufacturers enjoy a duopoly—both tend to sell at close to the monopoly

   price and make near-monopoly profits.




   25
      Comment of Pfizer at 7, Docket No. 2004P-0261 (June 23, 2004), available at
   http://www.fda.gov/ohrms/dockets/dailys/04/June04/062904/062904.htm#04P0261; Comment of
   Johnson & Johnson at 1, FDA Docket No. 2004P-0075 (May 11, 2004), available at
   http://www.fda.gov/ohrms/dockets/dailys/04/June04/060404/04p-0075-c00002-vol1.pdf.

                                                       22
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 23 of 112




          72.     When multiple generic manufacturers enter, the brand manufacturer loses most of

   the unit sales, and generic manufacturers sell most of the units but at drastically reduced prices.

   And the competition that exists in that scenario delivers enormous savings to drug purchasers.

          73.     Brand and first-filer generic manufacturers have a joint interest to prevent this

   competition. If they work together to prevent or delay competition, they can keep the profit

   margins on all of the unit sales at 70% and split the resulting excess profits among themselves.

   They can keep for themselves the enormous savings that competition would have delivered to

   drug purchasers.

          74.     To achieve this goal, brand and generic manufacturers may unlawfully agree—

   whether or not in writing—not to compete and instead to split the purchaser savings between

   themselves.

          75.     Figure 1 compares the impact on a brand manufacturer’s profits between (i) a

   situation where the brand manufacturer did not pay-off the generic company to delay generic

   entry and (ii) a situation where the brand manufacturer conspires with the generic manufacturer

   to delay generic drug entry. In the former situation, the agreed entry date for the generic is earlier

   and the brand manufacturer’s profits are thus greatly reduced. In the latter situation, the agreed

   entry date is later, and the brand manufacturer’s profits increase significantly.




                                                    23
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 24 of 112




                         Figure 1. Impact of Generic Delay on Brand Profits




          76.     For such an anticompetitive pact to work, brand and generic manufacturers need

   means by which to divide the increased profits because, of course, the generic manufacturer will

   not refrain from competing if it does not share in the ill-gotten gains. The agreements that govern

   the payments from the brand manufacturer to the generic manufacturer are often referred to as

   “pay-for-delay” agreements as they involve a payment from the brand manufacturer in exchange

   for an agreement from the generic manufacturer to delay its launch.

          77.     Because the first filer’s agreement to delay marketing its drug also prevents other

   generic manufacturers from marketing their products (due to the statutorily-prescribed 180-day

   exclusivity period), the brand manufacturer may choose to pay off only the first filer, even if

   other generic manufacturers are also lined up to challenge the patents.

          78.     Later ANDA filers have more modest financial expectations because they

   generally anticipate no market exclusivity. By the time they enter the market, there is at least the

   brand and one other generic on the market (and often a second generic in the form of an AG).

          79.     In the absence of an anticompetitive agreement between the brand company and


                                                    24
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 25 of 112




   the first filer, later ANDA filers have procompetitive incentives. They are motivated to expend

   resources to challenge the brand manufacturer’s patent(s) (knowing that the first-filer generic is

   also fighting a patent infringement suit) and to enter the market as early as possible.

          80.     When an anticompetitive agreement with the first filer is already in place,

   however, pursuing litigation becomes less attractive to later ANDA filers. The later generic

   manufacturers know that the first filer is not leading the charge against the brand manufacturer’s

   patent(s) (and has sometimes stipulated to the validity or enforceability of the patents as part of

   an anticompetitive reverse payment agreement) and that they will have to bear the bulk of the

   litigation costs themselves. In addition, reverse payment agreements frequently provide that the

   first filer may immediately enter the market if another generic enters prior to the first filer’s

   agreed-to entry date. Provisions of this nature further diminish the incentive for later ANDA

   filers to pursue litigation against the brand manufacturer.

          81.     Thus, some later generics decide to simply give in to or join the conspiracy

   between the brand manufacturer and the first-filer generic and agree to drop their challenges to

   the brand manufacturer’s patent(s) and stay off the market until after entry by the first filer.

          82.     Pay-for-delay agreements are fundamentally anticompetitive and contrary to the

   goals of the Hatch-Waxman statutory scheme. In particular, they extend the brand

   manufacturer’s monopoly by blocking access to more affordable generic drugs, forcing

   purchasers to buy expensive brands instead.

                  A. No-AG Agreements Enable Brand and Generic Manufacturers to Share
                     the Gains Resulting from Their Conspiracy

          83.     In the 1990s, the pay-offs from brand manufacturers pursuant to pay-for-delay

   agreements often took the form of cash payments to the generic competitor. Since the 2000s, as a

   result of regulatory scrutiny, congressional investigations, and private lawsuits, brand and

                                                     25
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 26 of 112




   generic manufacturers have entered into increasingly more elaborate agreements to hide

   unlawful pay-offs.

           84.     One form of pay-off, at issue here, is a no-AG promise. With a no-AG promise,

   the brand manufacturer agrees not to market an AG version of the brand drug for some period

   after the first generic enters the market.

           85.     Again, the first filer’s ANDA exclusivity does not prohibit the brand

   manufacturer from marketing its AG under the authority of its NDA. The Hatch-Waxman

   Amendment’s 180-day marketing period is “exclusive” only as against other ANDA-based

   products, not as against the brand manufacturer’s NDA-based AG.

           86.     Absent a no-AG promise, it almost always makes economic sense for a brand

   manufacturer to begin marketing an AG as soon as (or sometimes weeks or months before) the

   first generic enters the marketplace. But competition from an AG has a drastically negative effect

   on the first-filer generic’s revenues. Competition from an AG typically cuts the first filer’s

   revenues by more than half, as the competing generic takes a substantial volume of the unit sales

   and drives prices lower—eliminating the duopoly and delivering commensurate savings to drug

   purchasers.

           87.     To prevent an AG from causing this substantial loss of revenues and profits, a

   first-filer generic may be willing to delay its entry into the marketplace in return for the brand

   manufacturer’s agreement to forgo competing with an AG. The additional monopoly profits that

   the brand manufacturer gains from the delayed onset of generic competition more than make up

   for the profits it forgoes by not competing with an AG. Thus, a no-AG agreement is an illegal

   win-win for both the brand manufacturer and the first filer: the brand manufacturer wins from the

   delayed onset of generic competition, and the first filer wins from the absence of generic



                                                    26
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 27 of 112




   competition for the first 180 days of marketing. But while both manufacturers win, drug

   purchasers lose.

          88.     Figure 2 depicts what happens when a brand manufacturer agrees to a no-AG

   promise. The red area shows the brand manufacturer’s additional monopoly profits earned during

   the period of delay, and the purple area shows the amount of monopoly profit the brand

   manufacturer gives up (i.e., shares with the generic):

   Figure 2. Impact of No-AG Clause on Brand Profits




                         ASSERTIO/SANTATUS AND LUPIN ENTERED
                          INTO AN UNLAWFUL NO-AG AGREEMENT

   1.     Unlawful No-Generics Restraints: Gilead and Japan Tobacco

          89.     The active ingredient in Glumetza is metformin hydrochloride. For decades,

   metformin, which improves glycemic control, has been one of the most commonly prescribed

   oral medications for the treatment of Type 2 diabetes.

          90.     On June 3, 2005, the FDA approved Assertio’s NDA for Glumetza 500 mg and

   1,000 mg extended-release tablets, with an indication as an adjunct to diet and exercise to

   improve glycemic control in adults with Type 2 diabetes.


                                                   27
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 28 of 112




          91.     Glumetza’s extended-release formulation was designed for patients experiencing

   issues with the efficacy of immediate-release metformin products. Doctors often found it

   difficult to bring patients up to the maximum daily recommended dose of 2,000 mg of metformin

   due to the occurrence of gastrointestinal (“GI”) side effects, such as nausea. Some estimates state

   that up to 50% of metformin-treated patients report GI side effects.

          92.     Glumetza’s extended-release mechanism works by causing the pill, once ingested

   into the stomach, to swell with water. The increased size serves the dual purpose of blocking the

   drug’s exit from the stomach while steadily controlling the drug’s release over the course of

   hours. This ensures the drug’s release will occur in the stomach or upper GI tract, rather than the

   lower GI tract, thereby reducing the risk of GI side effects.

   Figure 3. 26 Glumetza Controlled Release of Metformin




          93.     Glumetza was thus uniquely positioned in the market to offer patients with Type 2

   diabetes an ability to reach their optimal dose of metformin with fewer GI side effects.

          94.     Under the NDA, Assertio listed several patents in the Orange Book for which it



   26
      US Pharmacist, Product Information Guide: Glumetza (October 2011), available at
   https://www.uspharmacist.com/CMSDocuments/2011/10/Glumtzta%20Product%20Information
   %20Guide%20October%202011.pdf.

                                                    28
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 29 of 112




   was the owner or licensee. For the 500 mg Glumetza product, Assertio listed the following

   patents:

    Patent No.                                      Expiration

    6,340,475 (’475 patent)                         9/16/2016

    6,635,280 (’280 patent)                         9/16/2016

    6,488,962 (’962 patent)                         6/20/2020

    6,723,340 (’340 patent)                         10/25/2021



          95.     For the 1,000 mg Glumetza product, Assertio listed in the Orange Book the

   following patents:

    Patent No.                                      Expiration

    6,488,962 (’962 patent)                         6/20/2020

    7,780,987 (’987 patent)                         3/23/2025

    8,323,692 (’692 patent)                         3/23/2025



          96.     In October 2008, Santarus began promoting Glumetza under an exclusive-

   promotion agreement with Assertio. In August 2011, Santarus and Assertio entered into a new

   Commercialization Agreement pursuant to which Santarus became the NDA owner and assumed

   broader commercial, manufacturing, and regulatory responsibilities, including exclusive rights to

   manufacture and commercialize Glumetza in the United States.

          97.     Under the agreement, Santarus assumed sole decision-making authority on

   pricing, contracting, and promotion for Glumetza. Santarus also had the exclusive right to

   commercialize authorized generic versions of the drug.


                                                  29
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 30 of 112




          98.     Under the Commercialization Agreement, Santarus agreed to pay Assertio a

   gradually increasing royalty rate (reaching a ceiling of 34.5% by 2015) on net sales of Glumetza

   before generic Glumetza entry. In the event of generic Glumetza entry, the parties agreed to

   equally share proceeds based on a gross margin split.

          99.     In addition, the Commercialization Agreement provided that Assertio would

   manage any patent-infringement lawsuits relating to patents covering Glumetza, subject to

   certain consent rights in favor of Santarus, including with regard to any proposed settlements.

   The parties also agreed to split the costs of any patent lawsuit, with Santarus responsible for 70%

   and Assertio responsible for 30%.

   2. Glumetza’s Narrow Patents Could Not Prevent Generic Competition

          100.    Glumetza’s patent protection was particularly narrow. The patents did not purport

   to claim metformin. In fact, the drug substance has long been used in pharmaceutical

   formulations to treat Type 2 diabetes. Nor did they purport to claim a pharmaceutical

   formulation (e.g., tablet, capsule, injection) of metformin alone or the method of using

   metformin alone to treat diabetes. Instead, all of the relevant patents relate to oral dosage forms

   that provide extended, controlled release of a drug such as metformin.

          101.    The patents further did not purport to broadly claim controlled-release

   technology. That technology was developed decades ago and has since been used in a variety of

   applications. Controlled-release technology typically involves a polymeric formulation, which is

   a large molecule composed of repeating structural units, using either “reservoir” or “matrix”

   systems.

          102.    In a reservoir system, a core containing the active drug is coated with an acrylic

   polymer composition to help achieve extended release.



                                                    30
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 31 of 112




          103.    In a matrix system, the drug is dissolved or dispersed throughout the polymer and

   then formulated into a pill. After the patient swallows the pill, gastric fluids cause the matrix to

   swell to a size large enough to maintain the dosage form in the stomach during the fed mode, i.e.

   after a meal. This water-swollen polymeric matrix controls the rate at which the drug is released

   from the dosage form.

          104.     Assertio’s Glumetza patents focus on a narrow range of formulations and method

   that require a matrix controlled-release system. Assertio’s patents did not even purport to invent

   the matrix system for metformin. Indeed, there were many prior-art options for extended-release

   delivery vehicles targeting the stomach through a matrix system, including: (i) a solid matrix

   formed of a substance that absorbs gastric fluid and swells as it absorbs fluid to extend gastric

   retention of the delivery vehicle, such as disclosed in U.S. Patent No. 5,007,790, “Sustained-

   Release Oral Drug Dosage Form,” issued April 16, 1991; (ii) a matrix that limits the rate at

   which the surrounding gastric fluid diffuses through the matrix, reaches the drug, dissolves the

   drug, and diffuses out again; and (iii) a matrix that slowly erodes, continuously exposing fresh

   drug to the surrounding fluid, such as disclosed in U.S. Patent No. 4,915,952, “Composition

   Comprising Drug, HPC, HPMC, and PEO,” issued April 10, 1990.

          105.    Glumetza’s patents narrowly pertained to a particular type of water-swollen

   polymeric matrix that is responsible for controlled drug delivery. Glumetza’s patents require,

   among other things, particular drug-release rates, drug-to-polymer ratios, dosage forms of

   particular sizes and shapes and duration, the use of specific polymers in sufficient quantities to

   perform the required functions, and specific manufacturing processes. One or more of these

   claim limitations define the purported inventions.




                                                    31
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 32 of 112




             106.   Assertio, as the party asserting infringement, would have the burden of proving

   that the generic manufacturer’s product falls within every limitation of an asserted patent’s

   claim; a generic manufacturer would prevail if its product fell outside even just one limitation of

   each asserted claim.

             107.   Generic manufacturers could avoid infringing—i.e., “design around”—the patents

   by forgoing the “matrix system” altogether. They could instead use the entirely different

   “reservoir system,” designed to provide controlled release of the drug without, for example,

   substantially retaining its size and shape without deterioration “until the plateau of the

   dissolution profile characterizing drug release from the swollen dosage form is reached” or

   remaining substantially intact until substantially all of the drug is released. 27 A generic version of

   Glumetza using such a reservoir system would necessarily fall outside all the relevant patents’

   claims.

             108.   As noted, the prior art already taught how to incorporate a reservoir system,

   defined as using a core containing the active drug that is coated with an acrylic polymer

   composition to help achieve extended release. For example, U.S. Patent No. 4,954,350,

   “Pharmaceutical Formulations Containing Acrivastine,” issued September 4, 1990, (the “PFCA

   patent”) discloses controlled-release pharmaceutical formulations for oral administration of

   acrivastine (an anti-histamine) utilizing a core containing the drug coated with acrylic polymers.

   The PFCA patent specifically identifies a neutral polymer based on ethyl acrylate and methyl

   methacrylate, Eudragit E30D (“Eudragit”), as one of the commercially available acrylic




   27
     See Amended Joint Claim Construction Statement 22, Depomed Inc. v. Lupin Pharms., Inc.,
   4:09-CV-05587 (N.D. Cal. Oct. 15, 2010).

                                                     32
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 33 of 112




   polymers that can be used as a coating. The PFCA Patent also discloses other prior art references

   of delayed-release formulations containing a core of other active ingredients coated with a

   polyacrylate insoluble that is dispersible in water, such as Eudragit.

          109.    In short, a pivotal difference between the matrix and reservoir systems is the rate-

   controlling mechanism. In a matrix system, the mechanism controlling the rate of drug release is

   the polymeric matrix. In a reservoir system, by contrast, the rate-controlling mechanism is a

   polymeric membrane encasing the drug core.

   Figure 4. 28 Reservoir and Matrix Systems




          110.    Although the FDA requires generics to meet certain “sameness” requirements,

   having an identical controlled-release mechanism is not among them. So long as the generic

   manufacturer can assure the FDA that its product releases the drug at a similar rate and to a

   similar extent as the branded reference drug (thereby establishing bioequivalence), the FDA will

   not block the generic’s approval on the ground that it uses a different controlled-release

   mechanism, such as a reservoir system.

          111.    Lupin’s use of a reservoir system avoided each of Assertio’s patents listed in the

   Orange Book as identified above.



   28
     Defendant Lupin’s First Supplemental Responses and Objections to Plaintiff’s Interrogatories
   11, Depomed Inc. v. Lupin Pharms., Inc., 4:09-CV-05587 (N.D. Cal. Aug. 26, 2011).

                                                    33
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 34 of 112




          112.    Assertio’s ’475 and ’280 patents are based on the same initial patent application

   and thus disclose the same invention. Both patents require a controlled-release dosage form in

   which a “drug is dispersed in a polymeric matrix that is water-swellable.” As the patents explain,

   “[T]he swelling of the polymeric matrix . . . achieves two objectives—(i) the tablet swells to a

   size large enough to cause it to be retained in the stomach during the fed mode, and (ii) it . . .

   provide[s] multi-hour, controlled delivery of the drug into the stomach.” In this way, “[t]he rate-

   limiting factor in the release of the drug is therefore controlled diffusion of the drug from the

   matrix.” Accordingly, the basic and purportedly novel properties of the ’475 and ’280 patents are

   the polymeric matrix’s ability to control the rate of drug release from the dosage form by

   swelling to promote retention in the stomach and having an erosion rate that is substantially

   slower than its swelling rate.

          113.    A reservoir system can achieve the desired controlled release without relying on a

   polymeric matrix that has the properties required by the ’475 and ’280 patents. A reservoir

   system wraps the drug core with a separate polymer coat that contains distinct chemical

   properties and represents an insoluble, physical barrier. The rate-limiting factor in the release of

   the drug is controlled by the diffusion not from the matrix, as would be required under the ’475

   and ’280 patents but from the polymer coat.

          114.    Due to their narrowness, neither the ’475 patent nor the ’280 patent could prevent

   a generic Glumetza product from launching before those patents expired in September 2016—

   especially not one using a reservoir system.

          115.    Assertio’s ’962 patent would fare no better in an attempt to block a generic

   entrant. The ’962 patent, which merely purports to offer an improvement over the ’475 and ’280

   patents, covers “tablet shapes to enhance gastric retention of swellable controlled-release oral



                                                     34
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 35 of 112




   dosage forms.” In terms of avoiding infringement, the “consisting essentially of” claims of the

   ’962 patent can be avoided either by a dosage form having a shape that differs from that claimed

   or by using a delivery vehicle that materially differs from that of a solid monolithic matrix. A

   generic manufacturer would avoid infringing the ’962 patent simply by virtue of using a non-

   swellable polymer coat, rather than a matrix, which materially affects the dosage form to control

   the drug’s release.

          116.       Also very narrow, the ’340 patent purportedly covers optimal material to be used

   in the matrix in order for it to control the drug’s release. So, again, a generic manufacturer would

   easily avoid infringing the ’340 patent by using the host of other available materials to carry the

   drug rather than the specific claimed matrix of poly(ethylene oxide) and hydroxypropyl

   methylcellulose, to control the drug’s release.

          117.       Both the ’987 and ’692 patents disclose a dosage form requiring a controlled-

   release coating that must be prepared by “curing the coated oral dosage form at a temperature of

   at least 55° C” and must consist of a neutral ester copolymer, a polyethylene glycol, one or more

   hydrophilic agents, and a pharmaceutically acceptable excipient. A generic manufacturer would

   easily design around those patents’ claims by applying a different prior art coating to control the

   drug’s release.

          118.       Therefore, on multiple levels, the patents’ narrow scope could not prevent a

   generic manufacturer from receiving FDA approval and marketing generic versions of Glumetza

   500 and 1,000 mg.

          119.       Moreover, all of that said, having been listed in the Orange Book for only

   Glumetza’s 500 mg strength, the ’987 and ’692 patents clearly could not block approval of a

   generic Glumetza 1,000 mg ANDA.



                                                     35
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 36 of 112




   3. Assertio Sued Lupin, Whose Potential Competition Threatened Assertio’s Growing
      Glumetza Business

          120.    The active ingredient in Glumetza, i.e., metformin, was not patent protected, and

   other acceptable delivery vehicles existed in the prior art. Lupin therefore recognized the

   opportunity to develop and market a competing generic Glumetza product substantially before

   Glumetza’s patents expired.

          121.    On or about July 27, 2009, Lupin filed ANDA 91664 seeking FDA approval to

   manufacture and sell generic versions of Glumetza in the 500 mg and 1,000 mg strengths.

   Lupin’s ANDA contained a Paragraph IV certification to all applicable Glumetza patents. At the

   time, Assertio had listed in the Orange Book only the ’475, ’280, ’962, and ’340 patents for

   Glumetza.

          122.    On or about November 6, 2009, Lupin notified Assertio that Lupin had filed

   ANDA 91664, detailing why the relevant patents were both invalid and not infringed by Lupin’s

   ANDA product.

          123.    On November 25, 2009, Assertio sued Lupin in the U.S. District Court for the

   Northern District of California, claiming infringement of the ’475, ’280, ’962, and ’340 patents.

   Assertio’s timely lawsuit triggered the Hatch-Waxman Act’s automatic 30-month stay against

   Lupin’s entry into the market, measured from the date Assertio received Lupin’s November 6,

   2009 Paragraph IV notice letter.

          124.    On January 29, 2010, Lupin filed its answer to Assertio’s complaint, asserting that

   the manufacture, use, offer for sale, sale, or importation of its ANDA product would not infringe

   any valid and enforceable claim of the relevant patents.

          125.    As the litigation proceeded, Assertio dropped its claim of infringement relating to

   the ’340 patent.

                                                   36
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 37 of 112




           126.     On August 26, 2011, Lupin provided supplemental interrogatory responses

   disclosing that its ANDA product does not and cannot infringe Assertio’s patents because it uses

   a reservoir system rather than a polymeric matrix system to extend the drug’s release.

           127.     Relying on key differences between its reservoir-system product and the matrix-

   system products claimed under the Glumetza patents, Lupin established that its product does not

   meet the patents’ requirements that: (i) the product remain “substantially intact” until all of the

   drug is released; (ii) the product’s drug core “substantially retain its size and shape without

   deterioration due to becoming solubilized in the gastric fluid or due to breakage into fragments

   or small particles” until “at least about 80% of the drug has been released after eight hours of

   immersion in gastric fluid”; and (iii) “the drug is released at a rate controlled by the rate of

   diffusion” out of the polymeric matrix.

           128.     Lupin further explained that its reservoir delivery system used a coating that

   included Eudragit to control the drug’s release, rather than being controlled by the polymeric

   matrix core as required by the Glumetza patents. As stated above, controlled-release delivery

   vehicles based on a coating containing acrylic polymers, such as Eudragit, were well known in

   the prior art.

           129.     On January 27, 2012, the FDA tentatively approved Lupin’s ANDA, meaning that

   Lupin’s generic product could receive final approval for marketing as an AB-rated generic as

   early as the expiration of the 30-month stay (in May 2012). The tentative approval thus signaled

   to Assertio and Santarus a significant risk that Lupin was close to receiving FDA final approval

   from launching a non-infringing AB-rated generic Glumetza. And, after final approval, Lupin

   would be eligible to launch its generic Glumetza at risk—i.e., before a final, non-appealable

   judgment in the patent case.



                                                     37
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 38 of 112




            130.   Lupin’s marketing a generic Glumetza product would have devastated Assertio’s

   and Santarus’ bottom line. As of January 2012, Glumetza represented over 50% of Santarus’

   sales.

            131.   Lupin posed a particularly significant threat of launching at-risk. In September

   2011, Lupin had launched at-risk a generic version of Fortamet. Like Glumetza, Fortamet

   consisted of 500 mg and 1,000 mg extended-release tablets of metformin hydrochloride. And

   Lupin had launched generic Fortamet shortly after expiration of that 30-month stay—exactly the

   same juncture that Lupin was then approaching in the Glumetza litigation.

            132.   Santarus and Assertio also knew that, if the litigation proceeded, the

   overwhelming likelihood was that the Lupin product would be found not to infringe the

   Glumetza patents. As alleged above, Lupin’s generic used a reservoir system, which is not

   covered by the relevant patents. Lupin thus had an extraordinarily small likelihood that any at-

   risk launch would later subject it to liability for patent damages.

            133.   In short, Santarus and Assertio believed, correctly, that Lupin intended to begin

   marketing generic Glumetza as soon as it received FDA final approval unless the parties reached

   some sort of agreement.

   4. Assertio/Santarus Paid off Lupin to End the Risk of Competition

            134.   To avoid the substantial probability that Lupin would launch a non-infringing

   generic Glumetza either at risk or after prevailing in court, Assertio and Santarus decided to

   extend the period of Glumetza’s supracompetitive profits by paying Lupin to withdraw its pate

   challenges and delay introducing generic Glumetza.

            135.   On February 22, 2012—just after Lupin’s January 2012 tentative approval and

   shortly before the 30-month stay would expire in May 2012—Assertio/Santarus and Lupin



                                                    38
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 39 of 112




   entered into an agreement whereby Lupin agreed to end its challenge to the Glumetza patents

   and substantially delay entering the market, in exchange for a no-AG pact.

          136.      Lupin consented irrevocably and unconditionally to personal jurisdiction and

   venue in the Northern District of California.

          137.      The settlement agreement contained an arbitration provision, requiring that

   “arbitration shall be held in San Francisco, California and the arbitrator shall apply the

   substantive law of California.” The agreement also contained a “Governing Law and Venue”

   provision that provided that the agreement shall be governed in accordance with the laws of the

   State of California, without giving effect to its conflict of laws principles.

          138.      Under the agreement, Lupin agreed to refrain from entering the market with a

   generic Glumetza until February 1, 2016. In exchange for Lupin’s agreeing to delay its entry for

   nearly four years, Assertio/Santarus agreed not to market an authorized generic Glumetza 500

   mg and 1,000 mg product, and not to license any other manufacturer to market such a product

   under Assertio’s NDA, for at least 180 days after Lupin’s entry into the market (the “No-AG

   Agreement”).

          139.      Assertio/Santarus (after April 1, 2015, Valeant) in fact refrained from entering the

   market with its authorized generic version of Glumetza until February 2017—a year after

   Lupin’s entry.

          140.      The purpose and effect of the No-AG Agreement was to induce Lupin to abandon

   its patent challenge and agree not to compete with a generic version of Glumetza until February

   Assertio/Santarus would not have agreed to the No-AG Agreement without securing, in

   exchange, Lupin’s agreement not to market a generic version of Glumetza until February 2016.




                                                     39
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 40 of 112




   Likewise, Lupin would not have agreed to a delayed February 2016 entry without securing, in

   exchange, Assertio/Santarus’ commitment to the No-AG Agreement.

          141.    Absent the No-AG Agreement, Santarus had the incentive and ability to market

   an authorized generic version of Glumetza immediately upon (if not before) Lupin’s entry. For

   example, Santarus launched an authorized generic simultaneously with the first filer’s launch of

   generic Zegerid. A rational profit maximizing entity in Santarus’ position would not forgo an

   opportunity to gain additional sales by marketing an authorized generic. Indeed, Santarus

   ensured that its commercialization agreement with Assertio gave Santarus the right to launch a

   Glumetza authorized generic.

          142.    By giving up the unqualified right to earn profits from marketing its own

   authorized generic, Santarus enabled Lupin to make approximately twice the unit sales, at a

   much higher price, all at the expense of Plaintiff and members of the Class. The No-AG

   Agreement thus served as substantial compensation for Lupin’s agreement to delay its entry, and

   Lupin could not have obtained a no-AG promise even if Lupin had won the patent litigation

   against Assertio.

          143.    The No-AG Agreement’s value to Lupin can be reasonably estimated using

   established economics of the pharmaceutical industry. Assuming, conservatively, that the term of

   the no-AG clause extended only six months, and not a year as it may have, the value of the no-

   AG at the time of the parties’ settlement can be estimated as follows:

                  (a) In 2012, Glumetza’s annual sales were approximately $150 million. Six

                       months (180 days) of brand Glumetza sales would generate revenue to

                       Assertio/Santarus of $75 million.




                                                   40
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 41 of 112




               (b) Absent an AG, Lupin could expect its generics to take 80% of Glumetza unit

                  sales during those six months. Lupin therefore expected generics to capture

                  approximately $60 million worth of brand units during those six months ($75

                  million * 80%). On average, first filer generics price their generic at around

                  86% of the brand price, which means that Lupin could expect to realize

                  approximately $51.6 million in sales over its 180-day exclusivity period

                  without an AG ($60 million * 86%).

               (c) In the absence of the No-AG Agreement, Lupin expected two generics (its

                  own, and Santarus’ authorized generic) to be in the market during those 180

                  days. The FTC states that on average, with two generics on the market, the

                  average generic price is driven down to 52% of the brand price. Therefore,

                  Lupin could have reasonably expected that the two generics would sell the

                  $60 million worth of brand units during those six months for a total of $31.2

                  million ($60 million * 52%).

               (d) Lupin expected, however, that it would not receive all of those revenues.

                  Instead, the unit sales of the generic during the six months would be split

                  (roughly evenly) between Lupin and the Santarus authorized generic. In fact,

                  the authorized generic often captures more than half of the unit sales due to a

                  “first-mover” advantage and other marketing advantages. Thus, without the

                  No-AG Agreement, Lupin expected that its revenues during the six months

                  would be at most $15.6 million ($31.2 million * 50%).




                                               41
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 42 of 112




               (e) With the anticompetitive No-AG Agreement, Lupin would fare far better

                  financially. First, Lupin would make 100% (not 50%) of the generic sales in

                  the first six months.

               (f) Second, Lupin would make those sales at a higher price; in the absence of a

                  competing AG, Lupin would be able it to price its generic Glumetza at a

                  discount of just 14% off the price of the brand.

               (g) The No-AG Agreement’s value to Lupin was the difference between what it

                  would have received, but for the illegal agreement (i.e., the value of six

                  months of marketing in 2012 with an authorized generic on the market) and

                  what it received as a result of the illegal agreement (i.e., six months of

                  marketing in 2016 without an authorized generic on the market). Using the

                  sales and pricing figures described above, that difference is $36 million ($51.6

                  – $15.6). This would be a very conservative estimate of the value of the No-

                  AG Agreement to Lupin, because it assumes that Glumetza’s sales remained

                  flat after 2012.

               (h) In fact, the No-AG Agreement’s value to Lupin far exceeded $36 million,

                  even setting aside the potential that the No-AG Agreement’s term was for a

                  year rather than a half-year. It is common knowledge in the pharmaceutical

                  industry that brand sales generally grow over time. As a result, it is reasonable

                  to believe that Lupin understood that its agreement to delay its generic launch

                  until 2016 would allow Assertio and Santarus (or anyone else who owned

                  Glumetza) to exploit its monopoly during that agreed-upon delay period. In

                  fact, as explained below, that exploitation was fully realized when Assertio



                                                42
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 43 of 112




                      and Santarus sold Glumetza to Valeant, which used the generic-free time

                      period to raise the price of branded Glumetza by nearly 800%, causing the

                      dollar sales to rise to more than $1.2 billion annually by 2016.

                  (i) Thus, the No-AG Agreement resulted in Lupin’s making sales in the six-

                      month period in 2016 of some $295 million. This is $280 million more than

                      Lupin would have made by marketing the product for six months in 2012 with

                      an authorized generic on the market. And this assumes that the No-AG

                      Agreement’s term was only six months, and not a full year.

          144.    The No-AG Agreement resulted in Assertio and Santarus forgoing between $15.6

   million and $31.2 million in sales of an authorized generic in 2012 (depending on whether the

   No-AG Agreement term was six months or a year). But the No-AG Agreement caused Lupin to

   delay entry into the market by nearly four years. That delay was worth hundreds of millions, if

   not billions, to Assertio and Santarus and their successors.

          145.    The value of the No-AG Agreement, even with the above conservative

   assumptions, far exceeded Assertio/Santarus’ expected future litigation costs. Typical litigation

   costs for a patent case of this nature rarely exceed $5.5 million through trial. 29 Here, two years of

   patent litigation had already passed. Thus, Assertio/Santarus’ future expected litigation costs at

   the time the settlement was reached would be much less than that. Thus, the No-AG Agreement

   was large and unjustified.

          146.    Assertio/Santarus’ No-AG Agreement to Lupin impaired competition in at least

   three ways. It: (a) allocated 100% of the Glumetza market to Assertio/Santarus for the period



   29
     John M. Golden, Litigation in the Middle: The Context of Patent-Infringement Injunctions, 92
   TEX. L. REV. 2075, 2090 n.63 (2014).

                                                    43
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 44 of 112




   before generic competition; (b) allocated 100% of the generic segment of the market to Lupin for

   at least 180 days; and (c) substantially delayed entry by all generic manufacturers.

          147.    Had Assertio/Santarus not paid Lupin to drop its patent challenge and delay entry

   into the market, Lupin would have marketed its less expensive generic Glumetza: (a) “at-risk”

   (i.e., while the patent litigation was pending) upon the expiration of the 30-month stay; (b) upon

   winning the patent litigation; or (c) earlier than February 1, 2016, on a date to be determined by a

   jury, pursuant to a lawful settlement agreement without a large unjustified payment from

   Assertio/Santarus to Lupin. Absent the No-AG Agreement, immediately upon Lupin’s entry into

   the market (or before), Assertio/Santarus, as a rational economic actor seeking to recoup lost

   branded sales, would have sold authorized generic Glumetza in competition with Lupin, driving

   prices down even further.

          148.    Defendants have no procompetitive explanation or justification for the No-AG

   Agreement. The large, unjustified payment had no rational connection to, and far exceeded, any

   approximation of the costs of continuing the patent litigation.

                           ASSERTIO/SANTARUS AND LUPIN
                    NEUTRALIZED COMPETITION FROM LATER FILERS

          149.    The No-AG Agreement significantly delayed competition between

   Assertio/Santarus and deprived Glumetza purchasers of dramatically lower prices. But other

   potential sources of competition remained: other generic manufacturers. So Assertio/Santarus

   and Lupin included other anticompetitive provisions in their settlement agreement to neutralize

   those potential threats.

          150.    As the first filer, Lupin was eligible to receive the 180-day ANDA exclusivity.

   However, Congress left open pathways for later-filer generic manufacturers to try to come to




                                                   44
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 45 of 112




   market before the entry date agreed to between the first filer and the patent holder, despite the

   180-day ANDA exclusivity.

             151.   As applicable here, a later filer could get a final court decision that its generic

   Glumetza product did not infringe any of Assertio’s valid patents. In that event, Lupin would

   forfeit its ANDA exclusivity if it failed to enter the market within 75 days of the court decision. 30

   Having agreed to delay entry until February 1, 2016, Lupin would fail to enter within 75 days,

   and therefore would forfeit, if a later filer got the final court decision before November 18, 2015.

   That forfeiture would allow a later filer to enter before Lupin. After Lupin forfeited its ANDA

   exclusivity, even more ANDA generics could enter before Lupin either by winning their patent

   litigations or using the leverage of their patent challenges to get a license from Assertio/Santarus.

             152.   Two circumstances created a significant chance that subsequent filers could

   trigger a forfeiture of Lupin’s ANDA exclusivity. First, Assertio’s patents on Glumetza were

   very narrow and could easily be designed around—something Lupin itself did. Thus, it was

   reasonable to expect other generic competitors could so as well.

             153.   Second, Lupin agreed to a nearly four-year delay, providing ample time for

   generic competitors to successfully litigate against the Assertio patents. For example, in February

   2012 when Assertio/Santarus and Lupin agreed to their No-AG Agreement, Sun Pharmaceutical

   was well into its patent litigation with Assertio/Santarus. That litigation could reasonably be

   expected to be completed, through a final court decision, by no later than February 2015. With

   Lupin delayed from entering until 2016, Sun Pharmaceutical could therefore expect a very

   substantial reward, in the form of a year or more of exclusive or semi-exclusive sales in the

   generic sector, for launching prior to Lupin.


   30
        21 U.S.C. § 355 (j)(5)(D)(i)(I)(bb).

                                                      45
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 46 of 112




             154.     To avoid the possibility that another generic could enter the market before

   Lupin’s licensed entry date, Lupin secured a promise from Assertio/Santarus that allowed Lupin

   to launch earlier if another generic manufacturer was able to launch its generic version of

   Glumetza ahead of Lupin.

             155.     Such an “acceleration” provision can be anticompetitive because it dilutes the

   incentive of other generic rivals to aggressively challenge otherwise weak patents. The Chairman

   and CEO of Apotex, Inc.—one of the largest generic manufacturers in the world—testified

   before Congress that acceleration provisions “eliminate any incentive for a subsequent filer to

   continue to litigate for earlier market entry.” 31 The provisions deter others from entering earlier

   and cause the first filer to accept a later entry date:

                      [N]o subsequent filer is going to take up the patent fight knowing it will get

                      nothing if it wins. Consumers are the biggest losers under this system. If

                      subsequent filers do not have the incentive to take on the cost of multimillion

                      patent challenges these challenges will not occur. Weak patents that should be

                      knocked out will remain in place, unduly blocking consumer access to generics.

                      The challenges to brand patents by generic companies that Hatch-Waxman was

                      designed to generate will decrease. And settlements that delay consumer access to

                      the generic will, in turn, increase. 32

             156.     Acceleration provisions are common enough in patent settlements that when one

   generic company sees that a generic rival has settled its patent litigation with the brand, it is


   31
      Statement of Bernard Sherman, CEO, Apotex, Inc., available at
   https://archive.org/stream/gov.gpo.fdsys.CHRG-111hhrg67822/CHRG-111hhrg67822_djvu.txt,
   at 228 (March 31, 2009).
   32
        Id. at 218.

                                                         46
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 47 of 112




   reasonable for the still-litigating generic to suspect that the settlement included an acceleration

   provision. The still-litigating generic must then weigh that probability against the value of

   continuing with its patent challenge. If the settling generic received an acceleration provision, the

   litigating generic knows that it even if it wins its patent litigation, it must share the fruits of its

   success—i.e., market entry and generic sales—with the settling generic.

           157.    Worse still, if the settling generic has first-filer exclusivity, the successful generic

   in litigation would be sidelined for 180 days, while the first filer’s entry date is “accelerated,”

   permitting it to reap the bounty of its 180-day exclusivity. Thus, the mere possibility that a

   settling generic could have an acceleration provision significantly reduces the incentive for other

   generic challengers to pursue their patent litigations. The presence of an acceleration clause can

   also induce the still-litigating generic to settle with the brand on terms that are no better than the

   previously settling generic—thereby doing nothing to tamp the anticompetitive effects of the

   prior settlement.

           158.    Lupin also likely secured additional protection in the form of a promise that no

   other generic competitor will receive a licensed entry date for its generic version of Glumetza

   within 180 days of Lupin’s entry date. This promise is evidence by the fact that Sun

   Pharmaceutical and another generic rival, Watson Pharmaceuticals, received licensed entry date

   that were exactly 180 days after Lupin’s licensed entry date.

           159.    Together, these provisions enabled Lupin to retain the value of its paid-for 180-

   day exclusivity period to the exclusion of all potential rivals—whether they were other ANDA

   generics or an AG of Glumetza.




                                                       47
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 48 of 112




          DEFENDANTS FULLY EXPLOITED THE MONOPOLY THEY CREATED

   1. Defendants Sold the Glumetza Monopoly to Valeant—a Known Exploiter of Drug-
      Product Monopolies

              160.   The Glumetza monopoly that Assertio/Santarus and Lupin created and maintained

   was a very valuable asset. They wasted no time in getting it into the hands of a commercial entity

   that exploited it, with disastrous consequences for Glumetza purchasers.

              161.   As of February 2012, Assertio/Santarus was selling branded Glumetza at more

   than five times the price that a fully competitive generic sector would have delivered. Glumetza

   purchasers could get relief from that high price through three potential means: entry by Lupin;

   entry by a Santarus authorized generic; or entry by later filers. The No-AG Agreement between

   Assertio/Santarus and Lupin extended the Glumetza monopoly by four years rather than ending

   it and compounded the injury by ensuring the absence of an authorized generic (whether sold by

   Santarus or a licensee) once Lupin belatedly entered the market.

              162.   On November 7, 2013, Defendant Salix announced that it had reached an

   agreement to acquire Santarus. Salix withheld final agreement to that acquisition until it was

   assured that Assertio/Santarus had reached a deal with Watson to delay marketing its generic

   Glumetza until August 2016. Salix’s CEO reported to stock analysts that Salix was

   “comfortable” with the acquisition because Glumetza would not be “lost to generics” until

   2016. 33

              163.   When Salix was negotiating the acquisition, Glumetza accounted for just under

   half of Santarus’ annual sales. Under the acquisition agreement, Salix agreed to pay $2.6 billion



   33
     Randy Osborne, “Santarus Clause: Patent Expiry Not a Hitch in $2.6B Salix Pharmaceuticals
   Deal,” available at https://www.bioworld.com/articles/print/388637-santarus-clause-patent-
   expiry-not-a-hitch-in-2-6b-salix-deal.

                                                    48
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 49 of 112




   for Santarus. That purchase price represented a 37% premium to Santarus’ share price before the

   acquisition was announced.

              164.    Then Salix too cashed in on the Glumetza-monopoly sweepstakes. Just 13 months

   after acquiring Glumetza, in February 2015 Salix announced that it was being acquired by

   Valeant in a deal valued at $14.5 billion.

              165.    The Glumetza monopoly was the perfect asset for Valeant to acquire. Valeant did

   not believe in developing new drugs for the betterment of people. It believed in buying existing

   drug-product monopolies and exploiting them to the fullest extent. During the relevant time here

   Valeant’s annual Research and Development budget was less than 3% of its revenues, about a

   fifth of the pharmaceutical industry average. The motto of Valeant’s CEO was “Don’t bet on

   science—bet on management.” 34 And he called investing in pharmaceutical research “a losing

   proposition.” 35

              166.    Valeant’s board of directors implemented its “forget science, exploit existing

   monopolies” strategy by operating the company like a hedge fund and paying its executives as if

   they were hedge-fund managers. Valeant paid relatively little cash compensation to top

   executives but granted them huge stock options that vested only if the company reached

   aggressive revenue goals.

              167.    Valeant reached those goals by acquiring companies like Salix that had existing

   drug product monopolies. Valeant would then slash the workforce, especially the scientists, and

   take enormous price increases on the already existing monopolized drugs. As Forbes magazine


   34
     Bethany McClean, “The Valeant Meltdown and Wall Street’s Major Drug Problem,” VANITY
   FAIR (June 5, 2016), available at https://www.vanityfair.com/news/2016/06/the-valeant-
   meltdown-and-wall-streets-major-drug-problem.
   35
        Id.

                                                      49
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 50 of 112




   later characterized it, Valeant’s strategy “emphasized boosting drug prices, gutting research and

   development budgets, [and] firing employees.” 36 “[S]cientists were seen as unnecessary costs to

   be cut,” while Valeant’s “drug-price increases became legendary.” 37 Some pharmaceutical

   manufacturers may refrain from fully exploiting drug monopolies, based on their longer-term

   outlooks or concerns about public scrutiny. Valeant had no such qualms.

              168.   A former Valeant executive later admitted that its culture was “We’re the bad

   boys, we’re successful, we can do whatever we want.” 38 The CEO admitted publicly that “[a]ll I

   care about is our shareholders” and that, “from [an investor’s] standpoint [raising prices] is not a

   bad thing.” 39 Unsurprisingly, industry observers concluded that “Valeant was the pure

   expression of the view that companies are there to make money for shareholders, every other

   consideration be damned.” 40

              169.   Glumetza purchasers were among the “every other consideration” that Valeant

   corned. Immediately after acquiring the Glumetza monopoly, Valeant applied its corporate

   strategy of fully exploiting existing monopolies. Valeant bought the Glumetza monopoly from

   Salix in April 2015. By the end of that July, Valeant had raised the price by about 800%, with a



   36
      Nathan Vardi and Antoine Gara, “Valeant Pharmaceuticals’ Prescription For Disaster,”
   FORBES (May 10, 2016), available at
   https://www.forbes.com/sites/nathanvardi/2016/04/13/valeant-pharmaceuticals-prescription-for-
   disaster/#443183d9206c.
   37
        Id.
   38
     Bethany McClean, “The Valeant Meltdown and Wall Street’s Major Drug Problem,” VANITY
   FAIR (June 5, 2016), available at https://www.vanityfair.com/news/2016/06/the-valeant-
   meltdown-and-wall-streets-major-drug-problem.
   39
        Id.
   40
        Id.

                                                     50
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 51 of 112




   monthly supply increasing from approximately $500 to $4,600. As a result, Valeant’s revenues

   from Glumetza in the two quarters after the price increase skyrocketed from $145 million to

   more than $818 million.

          170.    Glumetza’s massive price increase was made possible only by the unlawful

   agreements that delayed Lupin’s generic entry to 2016. Valeant’s price hike worked solely

   because a generic had not already entered the market and taken the unit sales at dramatically

   lower prices. Absent the No-AG Agreement, Lupin would have begun marketing generic

   Glumetza long before Valeant’s acquisition of Salix, as early as May 2012. Lupin’s earlier entry

   thus would have deprived Valeant and anyone else of the opportunity to exploit the Glumetza

   company.

   2. Defendants Exploited the Glumetza Monopoly through Four Years of Delayed Generic
      Entry, Then Another Full Year of No Competition Through an Authorized Generic

          171.    Valeant’s exploitation of the Glumetza monopoly and other drug-product

   monopolies drew the attention of the U.S. Congress, which held a number of hearings into

   Valeant’s strategy of forsaking science in favor of price increases on existing drug-product

   monopolies. The hearings established that Valeant set drug prices to reach pre-determined

   revenue goals and exploited its “temporary monopol[ies]” by “increasing prices dramatically to

   extremely high levels very quickly.” 41

          172.    In a February 4, 2016 hearing, Representative Cummings specifically highlight

   Valeant’s exploitation of the Glumetza monopoly, noting that Valeant raised its price “by a




   41
     Alex Keown, Emails Reveal Turing, Valeant Price Increases Were Basis for Revenue Growth,
   BIOSPACE (Feb. 3, 2016), available at https://www.biospace.com/article/emails-reveal-turing-
   valeant-price-increases-were-basis-for-revenue-growth-/.

                                                   51
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 52 of 112




   whopping 800 percent over a mere 6-week period.” 42 He noted that Valeant’s “basic strategy has

   been to buy drugs that are already on the market and then raise the prices astronomically for a

   temporary period of time before other competitors enter the market.” 43

              173.   In order to placate Congress, Valeant’s CEO testified to the U.S. Senate on April

   27, 2016, that “it was a mistake to pursue, and in hindsight I regret pursuing, transactions where

   central premise was a planned increase in the prices of the medicines.” 44 And he gave them the

   false comfort that, going forward, “[w]e expect our pricing actions to track industry norms.” 45

              174.   Yet, at that very moment, Valeant was continuing to adhere to the unlawful

   agreements that extended the Glumetza monopoly. Two months earlier—in February 2016—

   Defendant Lupin had finally entered the market with generic Glumetza, having unlawfully

   agreed to stay out of the market from May 2012 until February 2016.

              175.   By then, Valeant’s ruthless exploitation of the Glumetza monopoly had raised the

   price of the branded product astronomically. And when Lupin entered the market, Valeant

   adhered to the unlawful agreement by refraining from marketing an authorized generic.

              176.   The direct result of that unlawful adherence was that Lupin, as the only generic

   available, was able to price its generic quite close to the price of the brand price—which had




   42
      Developments in the Prescription Drug Market: Oversight Hearing Before the House Comm.
   On Oversight and Government Reform, 114 Cong. 119 (Feb. 4, 2016), available at
   https://www.govinfo.gov/content/pkg/CHRG-114hhrg25500/pdf/CHRG-114hhrg25500.pdf.
   43
        Id.
   44
     Statement of J. Michael Pearson before the Senate Special Committee on Aging (Apr. 27,
   2016), available at https://www.aging.senate.gov/imo/media/doc/SCA_Pearson_4_27_16.PDF.
   45
        Id.

                                                     52
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 53 of 112




   been increased to astronomical levels by Valeant. Lupin’s agreement to delay entry by four years

   had allowed Valeant to raise the brand price by nearly 800%. Now Valeant was adhering to the

   unlawful agreement by not marketing an authorized generic, which would have driven the

   generic price down to at least a 48% discount off the brand.

          177.    As a result, throughout 2016 purchasers of Glumetza were paying more than

   $3,000 per month for the brand product and more than $2,200 per month for Lupin’s generic—

   which was, shockingly, more than 8 times the price that the brand had sold for prior to Valeant

   having purchased it. Absent the unlawful agreement to delay generic entry, Lupin would have

   entered the market in 2012 and driven the price down to substantially lower levels.

          178.    Altogether, Defendants’ unlawful extension of the Glumetza monopoly has

   caused end-payors to overpay by hundreds of millions of dollars and it continues to cause

   substantial overcharges today (and will continue to do so for the foreseeable future).

          179.    On May 15, 2017, Teva Pharmaceutical Industries Ltd. (which had acquired

   Watson) began marketing its generic Glumetza 500 mg and 1,000 mg products. On July 25,

   2018, Sun began marketing its generic Glumetza 500 mg and 1,000 mg products. Watson and

   Sun had received licenses from Assertio/Santarus to enter the market in August 2016. The

   reasons for their delays after August 2016 are currently unknown to Plaintiff.

                                        MARKET EFFECTS

          180.    By impeding competition from generic Glumetza, Defendants’ anticompetitive

   conduct caused Plaintiff and members of the Class to pay more than they would have paid for

   both branded and generic Glumetza. Earlier entry of Lupin’s generic Glumetza would have given

   purchasers the choice between branded Glumetza and AB-rated generic substitutes of Glumetza,

   which are priced substantially below the brand. Many purchasers would have bought the lower-



                                                   53
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 54 of 112




   priced generic drugs rather than the higher-priced branded Glumetza. Every state’s pharmacy

   substitution laws require or encourage pharmacies to substitute AB-rated generics for branded

   prescription pharmaceuticals whenever possible. Absent Defendants’ anticompetitive conduct,

   Plaintiff and members of the Class would have saved billions of dollars by paying less for

   branded Glumetza and purchasing generic Glumetza earlier. Defendants’ anticompetitive

   conduct caused Plaintiff and members of the Class to incur overcharges on their purchases of

   both branded and generic Glumetza.

            181.    Absent Defendants’ anticompetitive conduct, immediately upon Lupin’s entry

   into the market, Assertio/Santarus, as a rational economic actor seeking to recoup lost branded

   sales, would have sold authorized generic Glumetza in competition with Lupin. As described

   above, Santarus had a history of marketing authorized generics. And Santarus specifically

   negotiated with Assertio for the right to market an authorized generic version of Glumetza.

            182.    The economic rationale of marketing an authorized generic (absent an unlawful

   no-AG pact) is confirmed by Valeant’s own conduct. Valeant, through its subsidiary Oceanside,

   frequently markets authorized generics when its branded drugs first experience generic

   competition. It did so with respect to its drugs Syprine, Mephyton, Uceris, Xenazine

   Tablets, Vanos, and Retin-A Micro. Indeed, Valeant began marketing an authorized

   generic version of Glumetza in February 2017, once its no-AG pact with Lupin expired.

            183.    After Valeant’s authorized generic entered the market, Lupin’s CEO admitted that

   “[t]he authorized generic was a pretty tough competitor for us to have and that brought the

   pricing down for the entire market.” 46 Absent the unlawful No-AG Agreement, the substantial




   46
        Lupin Ltd., Q1 FY18 Results Conference Call (Aug. 3, 2017).

                                                   54
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 55 of 112




   price decreases attendant upon an authorized generic would have occurred sooner and

   simultaneously with (or before) Lupin’s earlier entry into the market.

          184.    Defendants’ anticompetitive conduct created and extended the Glumetza

   monopoly, ultimately resulting in the acquisition of the Glumetza monopoly by Valeant. Absent

   Defendants’ anticompetitive conduct, Lupin would have begun marketing generic Glumetza

   before Valeant’s April 2015 acquisition of the Glumetza monopoly, and as soon as May 2012.

   The mid-2015 price increases on branded Glumetza never would have occurred.

          185.    Absent Defendants’ unlawful conduct, Lupin would have entered the market in or

   about 2012, when the brand price for a 30-day supply of 1,000 mg Glumetza was $250. Long

   before 2015, generic competition would have driven the price down to even lower prices.

          186.    As a result of the delay in generic entry and Defendants’ unconscionable

   exploitation of the monopoly that the delay created, only the branded product was available in

   2015, and the monthly price for 1,000 mg Glumetza after Valeant’s price increases was more

   than $3,000. Plaintiff and members of the Class also incurred substantial overcharges from 2012

   until the gigantic price increases in 2015, and they continue to incur ongoing and accumulating

   overcharges today.

          187.    Defendants’ unlawful conduct also harmed Plaintiff and members of the Class by

   increasing the prices charged for generic Glumetza. When entering a market, generic

   manufacturers price their products based on a percentage discount off of the then-prevailing

   brand price. Absent Defendants’ unlawful conduct, the generics would have entered in or about

   2012, when the price for a 30-day supply of 1,000 mg brand Glumetza was about $250 rather

   than $3,000 or more. Thus, Defendants’ unlawful conduct has caused Plaintiff and members of

   the Class to pay substantial overcharges on their purchases of Glumetza generics, beginning in



                                                   55
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 56 of 112




   February 2016 and continuing until today.

              188.   Economics recognizes that an overcharge at a higher level of distribution

   generally results in higher prices at every level below. Professor Herbert Hovenkamp explains

   that “[e]very person at every stage in the chain will be poorer” as a result of the anticompetitive

   price at the top. 47 Professor Hovenkamp also instructs that “[t]heoretically, one can calculate the

   percentage of any overcharge that a firm at one distribution level will pass on to those at the next

   level.” 48 Here, wholesalers and retailers passed on the inflated prices of branded and generic

   versions of Glumetza to Plaintiff and members of the Class.

              189.   Defendants’ unlawful agreement enabled them to charge consumers and end-

   payors prices in excess of what they otherwise would have been able to charge absent

   Defendants’ agreement. These prices were inflated as a direct and foreseeable result of

   Defendants’ anticompetitive conduct.

                         MONOPOLY POWER AND MARKET DEFINITION

              190.   To the extent the conduct here may be held subject to the Rule of Reason, the

   relevant product market is metformin hydrochloride extended release tablets in 500 mg and

   1,000 mg strengths, including branded Glumetza and its bioequivalent (i.e., AB-rated) generic

   versions. The relevant geographic market is the United States, including its territories,

   possessions, and the Commonwealth of Puerto Rico.

              191.   A small but significant, non-transitory increase in the price of branded Glumetza,

   above the competitive level, did not cause a significant loss of sales to any product other than



   47
      See Herbert Hovenkamp, Federal Antitrust Policy: The Law of Competition and Its Practice,
   at 564 (1994).
   48
        Id.

                                                     56
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 57 of 112




   AB-rated versions of Glumetza. At competitive prices, branded Glumetza does not exhibit

   significant, positive cross-elasticity of demand with respect to price with any product or

   treatment for diabetes other than AB-rated generic versions of Glumetza.

          192.    Direct evidence of Defendants’ market power includes the following: (a) absent

   Defendants’ unlawful conduct, generic Glumetza would have entered the market much earlier at

   a substantial discount to brand Glumetza; (b) when generic Glumetza eventually entered the

   market, it quickly took a substantial portion of brand Glumetza’s unit sales; (c) Defendants’

   gross margin on Glumetza (including the costs of ongoing research, development, and

   marketing) at all relevant times was in excess of 70%; (d) Defendants never lost Glumetza sales

   or lowered the price of Glumetza to the competitive level in response to the pricing of other

   brand or generic drugs except AB-rated generic Glumetza; (e) from 2012 to 2015, Defendants

   profitably raised the price of Glumetza by more than 40%; and (f) in 2015 Defendants profitably

   raised the price of Glumetza by more than 800%.

          193.    During the relevant time, Defendants had monopoly power in the market for

   Glumetza and AB-rated generic substitutes because they had the power to exclude competition

   and/or raise or maintain the price of Glumetza to supracompetitive levels without losing enough

   sales to make supracompetitive prices unprofitable.

          194.    The existence of other branded diabetes drug products did not constrain the price

   of Glumetza to a competitive level. Defendants needed to control only Glumetza and its AB-

   rated generic equivalents, and no other products, to maintain the price of Glumetza at

   supracompetitive prices. Only the market entry of a competing, AB-rated version of Glumetza

   could prevent Defendants from profitably maintaining prices at supracompetitive levels.

          195.    Brand Glumetza is therapeutically differentiated from all diabetes products other



                                                   57
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 58 of 112




   than AB-rated generic versions of Glumetza.

          196.    In general, metformin is considered the first-choice medication for the treatment

   of Type 2 diabetes and is not reasonably interchangeable with other Type 2 diabetes drugs. In

   part, this is the result of metformin’s long-term safety profile, which is not available for many

   newer Type 2 diabetes drugs such as DPP-4 inhibitors. Metformin also has better cardiovascular

   mortality than sulfonylurea drugs used to treat Type 2 diabetes. Metformin is also considered

   weight neutral or helps people lose weight.

          197.    Glumetza is not therapeutically interchangeable with non-extended release

   metformin products because metformin can cause gastrointestinal side effects, which can be

   reduced by taking an extended-release form. Additionally, extended-release forms of metformin

   can reduce the daily dosing to a single once-a-day pill providing a simpler dosing regimen. The

   differing efficacy, dosing, safety, and side-effect profiles of different oral Type 2 diabetes drugs

   play a critical role in doctors’ selection of the most appropriate form of the drug for each patient,

   and a patient’s compliance with taking an oral Type 2 diabetes drug is improved with one that

   requires fewer doses and that the patient can better tolerate.

          198.    Glumetza is also not reasonably interchangeable with other extended-release

   forms of metformin such as Glucophage XR and Fortamet. This non-interchangeability arises

   from, among other reasons, the way that different patients react to the products’ varying release

   mechanisms.

          199.    Specifically, a substantial number of doctors perceive Glumetza to offer the

   possibility of reduced gastrointestinal side effects for patients, compared to other extended-

   release metformin products. Glumetza uses a polymer delivery technology that expands from

   stomach fluid, preventing the pill from moving into the intestine. The stomach fluid then



                                                    58
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 59 of 112




   dissolves and releases the metformin over a period of eight to ten hours. The dissolved

   metformin is thus mixed, over time, with other contents of the patient’s stomach and transported

   into the duodenum, where it is absorbed.

             200.   Assertio/Santarus, Salix, and Valeant differentiated Glumetza from other

   extended-release metformin products in their marketing, on the ground that Glumetza retains

   metformin in the patient’s stomach, allowing for constant multi-hour flow of the drug into the

   gastrointestinal tract. And they asserted that this technology offered patients a significantly

   enhanced opportunity for increased absorption of the drug. They touted to investors and others

   that “physicians are receptive to Glumetza differentiating features of controlled delivery and GI

   tolerability.” 49 Moreover, the extended-release mechanism dissolves at the end of its useful life

   and is passed through the gastrointestinal tract and eliminated.

             201.   In contrast, for example, another extended-release metformin prescription drug—

   Fortamet—delivers metformin throughout the entire gastrointestinal tract. Fortamet tablets have

   a membrane surrounding the metformin, and the membrane has two laser-drilled holes. Water is

   taken into the holes and dissolves the metformin inside, and the dissolved drug is released

   through those holes at a constant rate all the time that the pill is moving through the small

   intestine. Patients typically will see the pill’s shell in their stool.

             202.   Very substantial decreases in the price of other extended-release metformin

   products did not constrain the price of branded Glumetza to the competitive level. For example,

   generic Fortamet entered the market in 2012, substantially driving down the average price of a

   Fortamet pill. Despite that substantial price decrease, from 2012 to mid-2015 the quarterly unit

   sales of Glumetza increased while the price increased more than 40%. The percentage increase


   49
        Santarus, Inc., Q1 2012 Results - Earnings Call Transcript (May 8, 2012).

                                                       59
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 60 of 112




   in Glumetza net revenue (net of all discounts, rebates, etc.) was at least that great.

          203.    A generic version of another extended-release metformin product—Glucophage

   XR—has been available since 2005. Yet from 2012 through mid-2015, Glumetza had the sales,

   price, and net revenue gains described above. This is due, in part, to the fact that the Glucophage

   XR’s extended-release mechanism is similar to Fortamet’s and dissimilar to Glumetza’s.

          204.    Neither Glucophage XR (brand or generic) nor Fortamet (brand or generic)

   prevented the nearly 800% price increase in Glumetza in 2015. That price increase was

   enormously profitable for Valeant. The dollar sales of brand Glumetza for the third and fourth

   quarters of 2015 (after the price increase but before Lupin’s entry) were more than $800 million;

   the sales in the prior two quarters were less than $145 million.

          205.    To the extent that Plaintiff is required to prove market power through

   circumstantial evidence by first defining a relevant product market, Plaintiff alleges that the

   relevant antitrust market is the market for Glumetza and its AB-rated generic equivalents.

          206.    At all relevant times, Defendants were protected by high barriers to entry due to

   patent and other regulatory protections and high costs of entry and expansion.

          207.    The relevant geographic market is the United States and its territories. Defendants

   Assertio, Santarus, and Valeant’s market share in the relevant market was 100% until Lupin’s

   entry in 2016. From the date of Lupin’s entry until May 15, 2017, Defendants Assertio,

   Santarus, Salix, Valeant, and Lupin held 100% of the relevant market.

                             EFFECT ON INTERSTATE COMMERCE

          208.    During the relevant time period, Defendants manufactured, sold, and shipped

   branded and/or generic Glumetza across state lines in an uninterrupted flow of interstate

   commerce.



                                                     60
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 61 of 112




          209.    During the relevant time period, Plaintiff and members of the Class purchased

   substantial amounts of Glumetza and/or generic Glumetza indirectly from Defendants. As a

   result of Defendants’ illegal conduct, Plaintiff and members of the Class paid artificially

   inflated prices for branded and generic Glumetza.

          210.    Defendants engaged in illegal activities, as charged in herein, within the flow of,

   and substantially affecting, interstate commerce, including in this district.

                               PLAINTIFF’S CLAIMS ARE TIMELY

   1. Defendants Concealed Their Unlawful Agreements

          211.    Due to Defendants’ fraudulent concealment of their unlawful conduct, Plaintiff

   and members of the Class are entitled to recover damages reaching back beyond four years

   before the filing of this Complaint. Plaintiff and members of the Class had no knowledge of

   Defendants’ unlawful self-concealing scheme and could not have discovered the scheme and

   conspiracy through the exercise of reasonable diligence more than four years before the filing of

   this Complaint.

          212.    Defendants’ scheme was self-concealing, and Defendants employed deceptive

   tactics and techniques of secrecy to avoid detection of, and to fraudulently conceal, their

   contract, combination, conspiracy, and scheme.

          213.    Defendants wrongfully and affirmatively concealed the existence of their ongoing

   combination and conspiracy from Plaintiff and members of the Class. Defendants repeatedly

   made public reference to Lupin’s agreement to delay entry until February 2016 but consistently,

   consciously, and actively omitted the fact that Lupin had agreed to that delayed date in exchange

   for a No-AG Agreement. For example:




                                                    61
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 62 of 112




                 (a) In a May 8, 2012 filing with the Securities and Exchange Commission

                     (“SEC”), Assertio included a redacted copy of its settlement agreement with

                     Lupin. Assertio redacted all references to the No-AG Agreement. Based solely

                     on information received and events occurring within the last four years,

                     Plaintiff now believes that the redacted agreement refers to the No-AG

                     Agreement as follows:

                        “Section 3.5. [***]

                        Section 3.6. [***] Notwithstanding the provisions of Sections 3.

                        and 3.5, Depomed and Santarus shall have the right to: [***]”

                 (b) On March 27, 2012, pursuant to their settlement, Assertio and Lupin asked the

                     Court to enter a consented-to injunction in the patent litigation. Those

                     Defendants falsely represented to the Court—and placed on the public

                     record—that the terms of their settlement were in “good faith,” “serve[] the

                     public interest,” were “procompetitive,” and “benefit . . . the parties and

                     consumers alike.” 50 Those Defendants affirmatively advised the Court and the

                     public of the agreed entry date of February 1, 2016 but omitted all references

                     to the No-AG Agreement. See id. at 5(a).

                 (c) In the following SEC filings Santarus affirmatively referred to the agreed

                     February 2016 entry date but omitted all references to the No-AG Agreement:

                     Santarus Inc., Annual Report (Form 10-K), at 24 (March 5, 2012); Santarus

                     Inc., Quarterly Report (Form 10-Q), at 12 (May 5, 2012); Santarus Inc.,



   50
     Consent Injunction and Dismissal Order at 1, Depomed, Inc. v. Lupin Pharms., Inc., No. 4:09-
   cv-05587, ECF 152 (March 27, 2012).

                                                  62
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 63 of 112




                  Quarterly Report (Form 10-Q), at 12 (August 7, 2012); Santarus Inc.,

                  Quarterly Report (Form 10-Q), at 12 (November 8, 2012); Santarus Inc.,

                  Quarterly Report (Form 10-Q), at 32 (November 7, 2013); Santarus Inc.,

                  Quarterly Report (Form 10-Q), at 13 (May 6, 2013); and Santarus Inc.,

                  Quarterly Report (Form 10-Q), at 14 (August 6, 2013).

               (d) In the following SEC filings Salix affirmatively referred to the agreed

                  February 2016 entry date but omitted all references to the No-AG Agreement:

                  Salix, Pharmaceuticals, Ltd., Annual Report (Form 10-K), at 9 (March 1,

                  2013); Salix, Pharmaceuticals, Ltd. Annual Report (Form 10-K), at 7

                  (February 28, 2014).

               (e) In addition to the May 8, 2012 SEC filing discussed above, in the following

                  SEC filings Assertio (formerly known as Depomed, Inc.) affirmatively

                  referred to the agreed February 2016 entry date, but omitted all references to

                  the No-AG Agreement: Depomed Inc., Annual Report (Form 10-K), at 5

                  (March 8, 2012); Depomed Inc., Quarterly Report (Form 10-Q), at 22 (August

                  3, 2012); Depomed Inc., Quarterly Report (Form 10-Q), at 24 (November 5,

                  2012); Depomed Inc., Quarterly Report (Form 10-Q), at 21 (August 8, 2013);

                  Depomed Inc., Quarterly Report (Form 10-Q), at 23 (November 7, 2013).

               (f) In a press release dated May 8, 2012 Santarus affirmatively referred to the

                  agreed February 2016 entry date but omitted all references to the No-AG

                  Agreement.

               (g) In a call with stock analysts on November 7, 2013, Salix referred to the agreed

                  February 2016 entry date but omitted all references to the No-AG Agreement.



                                                63
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 64 of 112




                  (h) In a call with stock analysts on October 27, 2015 Lupin referred to the agreed

                       February 2016 entry date but omitted all references to the No-AG Agreement.

          214.    Defendants did not publicly disclose the No-AG Agreement until doing so suited

   their interests. Specifically, on a February 5, 2016 call with stock analysts, Lupin’s CEO Vinita

   Gupta revealed publicly for the first time that the settlement agreement included a no-AG pact

   to emphasize that Lupin would make extraordinary profits on the sale of generic Glumetza:

                  A:      Glumetza is a different story. We have six months exclusivity on

                  Glumetza after which I believe some has a tentative and there is another product

                  filing that we – I think its Actavis [Watson] again that has a filing. So, we would

                  expect a couple of competitors, so it probably will be a four player market after

                  the six-month exclusivity is done including the brand. The brand Valeant has the

                  deal with Walgreens. So, we would expect perhaps after the six months, they will

                  be competing as well.

                  Q:      Okay. And on Glumetza, right now the, but there is no AG on the—that

                  Valeant has come up with?

                  A:      No. We have [an] AG free launch. So, we know that the six months, there

                  would be no AG.

          215.    Because the scheme and conspiracy were both self-concealing and affirmatively

   concealed by Defendants, Plaintiff and members of the Class had no knowledge of the scheme

   and conspiracy more than four years before the filing of this Complaint; they did not have the

   facts or information that would have caused a reasonably diligent person to investigate whether a

   conspiracy existed; and if they would have had the facts or information to cause them to conduct

   an investigation, any such investigation would not have revealed the existence of Defendants’



                                                   64
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 65 of 112




   unlawful conspiracy.

          216.    Plaintiff and members of the Class lacked the facts and information necessary to

   form a good faith basis for believing that any legal violations had occurred. Reasonable diligence

   on the part of Plaintiff and members of the Class would not have uncovered those facts more

   than four years before the filing of this Complaint.

          217.    As a result of Defendants’ fraudulent concealment, all applicable statutes of

   limitations affecting Plaintiff’s claims have been tolled.

   2. Defendants’ Actions are a Continuing Violation

          218.    In the alternative, this Complaint alleges a continuing course of conduct

   (including conduct within the limitations periods), and Plaintiff and members of the Class are

   entitled to recover damages they suffered during the limitations period.

          219.    A claim accrued for Plaintiff each time a brand or generic Glumetza product was

   sold to Plaintiff at a supra-competitive price made possible by Defendants’ anticompetitive

   conduct. And each sale of brand or generic Glumetza at a supra-competitive price constituted

   another overt act in furtherance of Defendants’ continuing anticompetitive scheme. Other overt

   acts in furtherance of Defendants’ continuing conspiracy include, but are not limited to, Lupin’s

   refraining from entering the market until February 2016 and Valeant’s refraining from marketing

   an authorized generic Glumetza until February 2017. Accordingly, Plaintiff is entitled to

   recover all damages on all branded and generic Glumetza sales made to Plaintiff at supra-

   competitive prices within four years of the filing of this lawsuit.




                                                    65
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 66 of 112




                                  CLASS ACTION ALLEGATIONS

          220.    Plaintiff brings this action on behalf of itself and all others similarly situated as a

   class action under Rules 23(a) and 23(b)(3) of the Federal Rules of Civil Procedure, on behalf of

   the following class (the “Class”):

                  All persons and entities that indirectly purchased, paid, and/or provided
                  reimbursement for some or all of the purchase price of Glumetza or its AB-rated
                  generic equivalents from Defendants, beginning at least as early as May 6, 2012
                  until the effects of Defendants’ conduct cease (“Class Period”), in the District of
                  Columbia, Puerto Rico, or any of the following states and commonwealths:
                  Alabama, Alaska, Arizona, Arkansas, California, Colorado, Connecticut,
                  Delaware, Florida, Georgia, Hawaii, Idaho, Illinois, Iowa, Kansas, Kentucky,
                  Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi,
                  Missouri, Montana, Nebraska, Nevada, New Hampshire, New Jersey, New
                  Mexico, New York, North Carolina, North Dakota, Oklahoma, Oregon,
                  Pennsylvania, Rhode Island, South Carolina, South Dakota, Texas, Tennessee,
                  Utah, Vermont, Virginia, Washington, West Virginia, Wisconsin, or Wyoming.

          221.    The following persons and entities are excluded from the above-described

   proposed Class:

              (a) Defendants and their counsel, officers, directors, management, employees,

                  subsidiaries, or affiliates;

              (b) All governmental entities, except for government-funded employee benefit plans;

              (c) All persons or entities who purchased Glumetza for purposes of resale or directly

                  from Defendants or their affiliates;

              (d) Fully-insured health plans (plans that purchased insurance from another end-

                  payor covering 100 percent of the plan’s reimbursement obligations to its

                  members);

              (e) Flat co-payers (consumers who paid the same co-payment amount for branded

                  and generic drugs);

              (f) Pharmacy Benefit Managers;

                                                    66
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 67 of 112




              (g) Stop-loss insurers;

              (h) All Counsel of Record; and

              (i) The Court, Court personnel, and any member of their immediate families.

          222.    Members of the Class are so numerous and geographically dispersed that joinder

   of all members of the Class is impracticable. Plaintiff believes that there are thousands of

   members of the Class widely dispersed throughout the United States. Moreover, given the costs

   of complex antitrust litigation, it would not be economically viable for many plaintiffs to bring

   individual claims and join them together.

          223.    Plaintiff’s claims are typical of the claims of members of the Class. Plaintiff and

   members of the Class were harmed by the same wrongful conduct by Defendants in that they

   paid artificially inflated prices for branded and generic Glumetza and were deprived of the

   benefits of earlier and more robust competition from less-expensive generic equivalents of

   Glumetza as a result of Defendants’ wrongful conduct.

          224.    Plaintiff will fairly and adequately protect and represent the interests of the

   members of the Class. Plaintiff’s interests are coincident with, and not antagonistic to, those of

   the members of the Class.

          225.    Plaintiff is represented by counsel with experience in the prosecution of class

   action antitrust litigation and with experience in class action antitrust litigation involving

   pharmaceutical products.

          226.    Questions of law and fact common to the members of the Class predominate over

   questions that may affect only individual members of the Class because Defendants have acted

   on grounds generally applicable to the Class. Such generally applicable conduct is inherent in

   Defendants’ wrongful conduct.



                                                     67
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 68 of 112




         227.   Questions of law and fact common to the Class include:

                (a) Whether Defendants unlawfully maintained monopoly power through all or

                   part of their overall anticompetitive generic suppression scheme;

                (b) Whether there exist any legitimate procompetitive reasons for some or all of

                   Defendants’ conduct;

                (c) To the extent any such procompetitive benefits exist, whether there were less

                   restrictive means of achieving them;

                (d) Whether direct proof of Defendants’ monopoly power is available and, if so,

                   whether it is sufficient to prove Defendants’ monopoly power without the

                   need to define the relevant market;

                (e) Whether Defendants’ scheme, in whole or in part, has substantially affected

                   interstate commerce;

                (f) Whether Defendants’ scheme, in whole or in part, caused antitrust injury

                   through overcharges to the business or property of Plaintiff and the Class

                   members;

                (g) Whether Defendants conspired to delay generic competition for Glumetza;

                (h) Whether, pursuant to the no-AG pact, Assertio/Santarus, Salix, and Valeant’s

                   promise not to compete against Lupin’s generic product constituted a large

                   and unjustified payment;

                (i) Whether Defendants’ No-AG Agreement was necessary to yield some

                   cognizable, non-pretextual procompetitive benefit;

                (j) Whether the No-AG Agreement caused Sun, Watson, and/or other generic

                   manufacturers to delay entry into the market;



                                                68
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 69 of 112




                  (k) Whether Defendants’ conduct created a bottleneck to further delay generic

                      competition for Lupin’s benefit;

                  (l) Whether Defendants’ conduct harmed competition;

                  (m) Whether Defendants possessed the ability to control prices and/or exclude

                      competition for Glumetza;

                  (n) Whether Defendants’ unlawful conduct was a substantial contributing factor

                      causing some amount of delay of the entry of AB-rated generic Glumetza;

                  (o) Whether Defendants’ unlawful agreement, in whole or in part, caused antitrust

                      injury to the business or property of Plaintiff and the members of the Class

                      through overcharges; and

                  (p) The quantum of overcharges paid by the Class in the aggregate.

          228.    Class action treatment is a superior method for the fair and efficient adjudication

   of the controversy. Such treatment will permit a large number of similarly-situated persons to

   prosecute their common claims in a single forum simultaneously, efficiently, and without the

   unnecessary duplication of evidence, effort, or expense that numerous individual actions would

   engender. The benefits of proceeding through the class mechanism, including providing injured

   persons or entities a method for obtaining redress on claims that could not practicably be pursued

   individually, substantially outweighs potential difficulties in management of this class action.

          229.    Plaintiff knows of no special difficulty to be encountered in litigating this action

   that would preclude its maintenance as a class action.




                                                    69
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 70 of 112




                                      CAUSES OF ACTION
                                            COUNT I
                  Conspiracy and Combination in Restraint of Trade Under State Law
                                     (Against All Defendants)

           230.     Plaintiff incorporates the preceding paragraphs by reference.

           231.     Defendants’ conduct, as described above, violated the following state antitrust

   laws:

                    (a) Ariz. Rev. Stat. Ann. §§ 44-1400, et seq., with respect to purchases, payments,

                       or reimbursements for some or all of the purchase price, of Glumetza or its

                       AB-rated generic equivalents in Arizona by Class members and/or purchases

                       by Arizona residents.

                    (b) Cal. Bus. Code §§ 16700, et seq., Cal. Bus. Code §§ 17200, et seq., and Cal.

                       Health and Safety Code §§ 13400, et seq. with respect to purchases, payments,

                       or reimbursements for some or all of the purchase price, of Glumetza or its

                       AB-rated generic equivalents in California by Class members and/or

                       California residents.

                    (c) Conn. Gen. Stat. Ann. §§ Stat. 35-26 and 28, et seq., with respect to

                       purchases, payments, or reimbursements for some or all of the purchase price,

                       of Glumetza or its AB-rated generic equivalents in Connecticut by Class

                       members and/or purchases by Connecticut residents.

                    (d) D.C. Code §§ 28-4502, et seq., with respect to purchases, payments, or

                       reimbursements for some or all of the purchase price, of Glumetza or its AB-

                       rated generic equivalents in D.C. by Class members and/or purchases by D.C.

                       residents.




                                                     70
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 71 of 112




               (e) Haw. Rev.§§ 480-2, 480-4, et seq., with respect to purchases, payments, or

                  reimbursements for some or all of the purchase price, of Glumetza or its AB-

                  rated generic equivalents in Hawaii by Class members and/or purchases by

                  Hawaii residents.

               (f) 740 Ill. Comp. Stat. Ann. §§ 10/3, et seq., with respect to purchases,

                  payments, or reimbursements for some or all of the purchase price, of

                  Glumetza or its AB-rated generic equivalents in Illinois by Class members

                  and/or purchases by Illinois residents.

               (g) Iowa Code §§ 553.4, et seq., with respect to purchases, payments, or

                  reimbursements for some or all of the purchase price, of Glumetza or its AB-

                  rated generic equivalents in Iowa by Class members and/or purchases by Iowa

                  residents.

               (h) Kan. Stat. Ann. §§ 50-112, et seq., with respect to purchases, payments, or

                  reimbursements for some or all of the purchase price, of Glumetza or its AB-

                  rated generic equivalents in Kansas by Class members and/or purchases by

                  Kansas residents.

               (i) Me. Rev. Stat. Ann. 10 §§ 1101, et seq., with respect to purchases, payments,

                  or reimbursements for some or all of the purchase price, of Glumetza or its

                  AB-rated generic equivalents in Maine by Class members and/or purchases by

                  Maine residents.

               (j) MD Code Ann., Com. Law, §§ 11-204, et seq., with respect to purchases,

                  payments, or reimbursements for some or all of the purchase price, of




                                                71
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 72 of 112




                  Glumetza or its AB-rated generic equivalents in Maryland by Class members

                  and/or purchases by Maryland residents.

               (k) Mich. Comp. Laws Ann. §§ 445.772, et seq., with respect to purchases,

                  payments, or reimbursements for some or all of the purchase price, of

                  Glumetza or its AB-rated generic equivalents in Michigan by Class members

                  and/or purchases by Michigan residents.

               (l) Minn. Stat. §§ 325D.51, et seq., and Minn. Stat. §§ 8.31, et seq., with respect

                  to purchases, payments, or reimbursements for some or all of the purchase

                  price, of Glumetza or its AB-rated generic equivalents in Minnesota by Class

                  members and/or purchases by Minnesota residents.

               (m) Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases, payments or

                  reimbursements for some or all of the purchase price, of Glumetza or its AB-

                  rated generic equivalents in Mississippi by Class members and/or purchases

                  by Mississippi residents.

               (n) Neb. Rev. Stat. §§ 59-801, et seq., with respect to purchases, payments, or

                  reimbursements for some or all of the purchase price, of Glumetza or its AB-

                  rated generic equivalents in Nebraska by Class members and/or purchases by

                  Nebraska residents.

               (o) Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases,

                  payments, or reimbursements for some or all of the purchase price, of

                  Glumetza or its AB-rated generic equivalents in Nevada by Class members

                  and/or purchases by Nevada residents.




                                                72
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 73 of 112




               (p) N.H. Rev. Stat. Ann. §§ 356:2, et seq., with respect to purchases, payments, or

                  reimbursements for some or all of the purchase price, of Glumetza or its AB-

                  rated generic equivalents in New Hampshire by Class members and/or

                  purchases by New Hampshire residents.

               (q) N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases, payments, or

                  reimbursements for some or all of the purchase price, of Glumetza or its AB-

                  rated generic equivalents in New Mexico by Class members and/or purchases

                  by New Mexico residents.

               (r) N.Y. Gen. Bus. L. §§ 340, et seq., with respect to purchases, payments, or

                  reimbursements for some or all of the purchase price, of Glumetza or its AB-

                  rated generic equivalents in New York by the Class Members and/or

                  purchases by New York residents.

               (s) N.C. Gen. §§ 75-1, et seq., with respect to purchases, payments, or

                  reimbursements for some or all of the purchase price, of Glumetza or its AB-

                  rated generic equivalents in North Carolina by the Class Members and/or

                  purchases by North Carolina residents.

               (t) N.D. Cent. Code §§ 51-08.1-01, et seq., with respect to purchases, payments,

                  or reimbursements for some or all of the purchase price, of Glumetza or its

                  AB-rated generic equivalents in North Dakota by the Class Members and/or

                  purchases by North Dakota residents.

               (u) Or. Rev. Stat. §§ 6.46.705, et seq., with respect to purchases, payments, or

                  reimbursements for some or all of the purchase price, of Glumetza or its AB-




                                                73
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 74 of 112




                  rated generic equivalents in Oregon by the Class Members and/or purchases

                  by Oregon residents.

               (v) R.I. Gen. Laws §§ 6-36-4, et seq., with respect to purchases, payments, or

                  reimbursements for some or all of the purchase price, of Glumetza or its AB-

                  rated generic equivalents in Rhode Island by the Class Members and/or

                  purchases by Rhode Island residents.

               (w) S.D. Codified Laws Ann. §§ 37-1, et seq., with respect to purchases,

                  payments, or reimbursements for some or all of the purchase price, of

                  Glumetza or its AB-rated generic equivalents in South Dakota by the Class

                  Members and/or purchases by South Dakota residents.

               (x) Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases, payments,

                  or reimbursements for some or all of the purchase price, of Glumetza or its

                  AB-rated generic equivalents in Tennessee by the Class Members and/or

                  purchases by Tennessee residents.

               (y) Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases, payments,

                  or reimbursements for some or all of the purchase price, of Glumetza or its

                  AB-rated generic equivalents in Utah by Class Members and/or purchasers

                  who are either citizens or residents of Utah.

               (z) Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases, payments, or

                  reimbursements for some or all of the purchase price, of Glumetza or its AB-

                  rated generic equivalents in Vermont by the Class Members and/or purchases

                  by Vermont residents.




                                                74
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 75 of 112




                  (aa)    W.Va. Code §§ 47-18-3, et seq., with respect to purchases, payments, or

                      reimbursements for some or all of the purchase price, of Glumetza or its AB-

                      rated generic equivalents in West Virginia by the Class Members and/or

                      purchases from West Virginia residents.

                  (bb)    Wis. Stat. §§ 133.03, et seq., with respect to purchases, payments, or

                      reimbursements for some or all of the purchase price, of Glumetza or its AB-

                      rated generic equivalents in Wisconsin by the Class Members and/or

                      purchases by Wisconsin residents.

          232.    Plaintiff and the Class members have been injured in their business or property

   by Defendants’ antitrust violations. Their injuries consist of (1) being denied the opportunity to

   purchase lower-priced generic versions of Glumetza and (2) paying higher prices for branded

   and generic versions of Glumetza than they would have paid in the absence of Defendants’

   wrongful conduct. These injuries are of the type the above antitrust laws were designed to

   prevent, and flow from that which makes Defendants’ conduct unlawful.

          233.    Plaintiff and members of the Class seek damages and multiple damages as

   permitted by law for the injuries they suffered as a result of Defendants’ anticompetitive

   conduct.

          234.    Defendants are jointly and severally liable for all damages suffered by Plaintiff

   and members of the Class.




                                                   75
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 76 of 112




                                          COUNT II
                    Monopolization and Monopolistic Scheme Under State Law
                                    (Against All Defendants)

           235.   Plaintiff incorporates the preceding paragraphs by reference.

           236.   Defendants conduct, as described above, has violated the following state antitrust

   laws:

                  (a) 740 Ill. Comp. Stat. §§ 10/3, et seq., with respect to purchases, payments, or

                     reimbursements for some or all of the purchase price, of Glumetza or its AB-

                     rated generic equivalents in Illinois by Class members and/or purchases by

                     Illinois residents.

                  (b) Iowa Code §§ 553.5, et seq., with respect to purchases, payments, or

                     reimbursements for some or all of the purchase price, of Glumetza or its AB-

                     rated generic equivalents in Iowa by Class members and/or purchases by Iowa

                     residents.

                  (c) Kan. Stat. Ann. §§ 50-112, et seq., with respect to purchases, payments, or

                     reimbursements for some or all of the purchase price, of Glumetza or its AB-

                     rated generic equivalents in Kansas by Class members and/or purchases by

                     Kansas residents.

                  (d) MD Code Ann., Com. Law, §§ 11-204, et seq., with respect to purchases,

                     payments, or reimbursements for some or all of the purchase price, of

                     Glumetza or its AB-rated generic equivalents in Maryland by Class members

                     and/or purchases by Maryland residents.

                  (e) Me. Rev. Stat. Ann. 10 §§ 1102, et seq., with respect to purchases, payments,

                     or reimbursements for some or all of the purchase price, of Glumetza or its



                                                   76
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 77 of 112




                  AB-rated generic equivalents in Maine by Class members and/or purchases by

                  consumer Maine residents.

               (f) Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases,

                  payments, or reimbursements for some or all of the purchase price, of

                  Glumetza or its AB-rated generic equivalents in Michigan by Class members

                  and/or purchases by Michigan residents.

               (g) Minn. Stat. §§ 325D.52, et seq. and Minn. Stat. §§ 8.31, et seq., with respect

                  to purchases, payments, or reimbursements for some or all of the purchase

                  price, of Glumetza or its AB-rated generic equivalents in Minnesota by Class

                  members and/or purchases by Minnesota residents.

               (h) Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases, payments, or

                  reimbursements for some or all of the purchase price, of Glumetza or its AB-

                  rated generic equivalents in Mississippi by Class members and/or purchases

                  by Mississippi residents.

               (i) Neb. Rev. Stat. §§ 59-802, et seq., with respect to purchases, payments, or

                  reimbursements for some or all of the purchase price, of Glumetza or its AB-

                  rated generic equivalents in Nebraska by Class members and/or purchases by

                  Nebraska residents.

               (j) Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases,

                  payments, or reimbursements for some or all of the purchase price, of

                  Glumetza or its AB-rated generic equivalents in Nevada by Class members

                  and/or purchases by Nevada residents.




                                                77
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 78 of 112




               (k) N.H. Rev. Stat. Ann. §§ 356:3, et seq., with respect to purchases, payments, or

                  reimbursements for some or all of the purchase price, of Glumetza or its AB-

                  rated generic equivalents in New Hampshire by Class members and/or

                  purchases by New Hampshire residents.

               (l) N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases, payments, or

                  reimbursements for some or all of the purchase price, of Glumetza or its AB-

                  rated generic equivalents in New Mexico by Class members and/or purchases

                  by New Mexico residents.

               (m) N.Y. Gen. Bus. Law § 340 with respect to purchases, payments, or

                  reimbursements for some or all of the purchase price, of Glumetza or its AB-

                  rated generic equivalents in New York by Class members and/or purchases by

                  New York residents.

               (n) N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases, payments, or

                  reimbursements for some or all of the purchase price, of Glumetza or its AB-

                  rated generic equivalents in North Carolina by Class members and/or

                  purchases by North Carolina residents.

               (o) N.D. Cent. Code Ann. §§ 51-08.1-03, et seq., with respect to purchases,

                  payments, or reimbursements for some or all of the purchase price, of

                  Glumetza or its AB-rated generic equivalents in North Dakota by Class

                  members and/or purchases by North Dakota residents.

               (p) Or. Rev. Stat. §§ 646.730, et seq., with respect to purchases, payments, or

                  reimbursements for some or all of the purchase price, of Glumetza or its AB-




                                                78
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 79 of 112




                  rated generic equivalents in Oregon by Class members and/or purchases by

                  Oregon residents.

               (q) R.I. Gen. Laws §§ 6-36-5, et seq., with respect to purchases in Rhode Island

                  by Class members and/or purchases by Rhode Island residents.

               (r) S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases, payments,

                  or reimbursements for some or all of the purchase price, of Glumetza or its

                  AB-rated generic equivalents in South Dakota by Class members and/or

                  purchases by South Dakota residents.

               (s) Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases, payments,

                  or reimbursements for some or all of the purchase price, of Glumetza or its

                  AB-rated generic equivalents in Tennessee by Class members and/or

                  purchases by Tennessee residents.

               (t) Utah Code Ann. §§ 76-10-3104, et seq., with respect to purchases, payments,

                  or reimbursements for some or all of the purchase price, of Glumetza or its

                  AB-rated generic equivalents by Utah residents.

               (u) Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases, payments, or

                  reimbursements for some or all of the purchase price, of Glumetza or its AB-

                  rated generic equivalents in Vermont by Class members and/or purchases by

                  Vermont residents.

               (v) W.Va. Code §§ 47-18-4, et seq., with respect to purchases, payments, or

                  reimbursements for some or all of the purchase price, of Glumetza or its AB-

                  rated generic equivalents in West Virginia by Class members and/or purchases

                  by West Virginia residents.



                                                79
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 80 of 112




                  (w) Wis. Stat. §§ 133.03, et seq., with respect to purchases, payments, or

                      reimbursements for some or all of the purchase price, of Glumetza or its AB-

                      rated generic equivalents in Wisconsin by Class members and/or purchases by

                      Wisconsin residents.

          237.    Plaintiff and the Class members have been injured in their business or property by

   Defendants’ antitrust violations. Their injuries consist of (1) being denied the opportunity to

   purchase lower-priced generic versions of Glumetza and (2) paying higher prices for branded

   and generic versions of Glumetza than they would have paid in the absence of Defendants’

   wrongful conduct. These injuries are of the type the above antitrust laws were designed to

   prevent, and flow from that which makes Defendants’ conduct unlawful.

          238.    Plaintiff and members of the Class seek damages and multiple damages as

   permitted by law for the injuries they suffered as a result of Defendants’ anticompetitive

   conduct.

          239.    Defendants are jointly and severally liable for all damages suffered by Plaintiff

   and members of the Class.

                                             COUNT III
                                State Consumer Protection Violations
                                       (Against All Defendants)

          240.    Plaintiff incorporates the preceding paragraphs by reference.

          241.    Defendants engaged in unfair competition or unfair, unconscionable, deceptive or

   fraudulent acts or practices in violation of the state consumer protection statutes listed below. As

   a direct and proximate result of Defendants’ anticompetitive, deceptive, unfair, unconscionable,

   and fraudulent conduct, Plaintiff and members of the Class were deprived of the opportunity to

   purchase generic versions of Glumetza and were forced to pay higher prices for branded and



                                                    80
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 81 of 112




   generic versions of Glumetza.

          242.    For years, there was gross disparity between the price that Plaintiff and members

   of the Class paid for Glumetza compared to what they would have paid for less expensive

   generic versions of Glumetza, which should and would have been available but for Defendants’

   unlawful conduct.

          243.    By engaging in the foregoing conduct, Defendants have engaged in unfair

   competition and/or unfair and/or deceptive acts or practices in violation of the following state

   unfair and deceptive trade practices and consumer protection statutes:

                  (a) Ark. Code §§ 4-88-101, et seq., with respect to purchases, payments, or

                       reimbursements for some or all of the purchase price, of Glumetza or its AB-

                       rated generic equivalents in Arkansas by members of the Class and/or

                       purchases by Arkansas residents.

                  (b) Ariz. Code §§ 44-1255, et seq., with respect to purchases, payments, or

                       reimbursements for some or all of the purchase price, of Glumetza or its AB-

                       rated generic equivalents in Arizona by members of the Class and/or

                       purchases by Arizona residents.

                  (c) Cal. Bus. & Prof Code §§ 17200, et seq., with respect to purchases,

                       payments, or reimbursements for some or all of the purchase price, of

                       Glumetza or its AB-rated generic equivalents in California by members of the

                       Class and/or purchases by California residents.

                  (d) D.C. Code §§ 28-3901, et seq., with respect to purchases, payments, or

                       reimbursements for some or all of the purchase price, of Glumetza or its AB-




                                                   81
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 82 of 112




                  rated generic equivalents in the District of Columbia and/or purchases by DC

                  residents.

               (e) Fla. Stat. §§ 501.201, et seq., with respect to purchases, payments, or

                  reimbursements for some or all of the purchase price, of Glumetza or its AB-

                  rated generic equivalents in Florida by members of the Class and/or purchases

                  by Florida residents.

                      a. A claim for damages under the FDUTPA has three elements: (1) a

                          prohibited practice; (2) causation; and (3) actual damages.

                      b. Under Florida law, end-payor purchasers have standing to maintain an

                          action under the FDUTPA based on the facts alleged in this

                          Complaint.

                      c. Defendants’ conduct constitutes an unfair method of competition

                          because Defendants restrained trade in the market for branded and

                          generic versions of Glumetza by unreasonably delaying the entry of

                          cheaper, competing generic versions of Glumetza.

                      d. This delay was the product of an unlawful pay-for-delay agreement,

                          whereby Valeant agreed not to launch a competing Glumetza AG

                          during Lupin’s 180-days of marketing exclusivity.

                      e. Defendants’ conduct preserved Valeant’s monopoly over Glumetza

                          and stunted the effectiveness of future generic competition. This in

                          turn caused end-payor purchasers of branded and generic versions of

                          Glumetza in Florida to continue to pay supracompetitive prices for

                          those products. Further, Defendants sold branded and generic versions



                                                82
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 83 of 112




                          of Glumetza in Florida and their conduct had a direct and substantial

                          impact on trade and commerce in Florida.

                      f. Accordingly, such conduct falls within the prohibitions in Florida Stat.

                          §§ 501.202(2).

               (f) Idaho Code §§ 48-601, et seq., with respect to purchases, payments, or

                  reimbursements for some or all of the purchase price, of Glumetza or its AB-

                  rated generic equivalents in Idaho by members of the Class and/or purchases

                  by Idaho residents.

               (g) 815 ILCS §§ 505/1, et seq., with respect to purchases, payments, or

                  reimbursements for some or all of the purchase price, of Glumetza or its AB-

                  rated generic equivalents in Illinois by members of the Class and/or purchases

                  by Illinois residents.

               (h) 5 Me. Rev. Stat. §§ 205-A, et seq., with respect to purchases, payments, or

                  reimbursements for some or all of the purchase price, of Glumetza or its AB-

                  rated generic equivalents in Maine by members of the Class and/or purchases

                  by Maine residents.

               (i) Mass. Gen. L. Ch. 93A, et seq., with respect to purchases, payments, or

                  reimbursements for some or all of the purchase price, of Glumetza or its AB-

                  rated generic equivalents in Massachusetts by members of the Class and/or

                  purchases by Massachusetts residents.

                      a. The MCPA regulates trade and commerce “directly or indirectly

                          affecting the people of this commonwealth.” Mass. Gen. L. Ch. 93A §

                          9(1).



                                               83
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 84 of 112




                    b. Under the MCPA, “Any person, who has been injured by another

                       person’s use or employment of any method, act or practice” that

                       constitutes “[u]unfair methods of competition and unfair or deceptive

                       acts or practices in the conduct of any trade or commerce.” Mass. Gen.

                       L. Ch. 93A §§ 2, 9(1). MCPA § 2(b) provides that these terms are

                       interpreted consistent with Section 5 of the FTC Act (15 U.S.C. §

                       45(a)), which also prohibits “[u]nfair methods of competition in or

                       affecting commerce, and unfair or deceptive acts or practices in or

                       affecting commerce.” Mass. Gen. L. Ch. 93A § 2(b); 15 U.S. §

                       45(a)(1).

                    c. Defendants’ conduct constitutes an unfair method of competition

                       because Defendants restrained trade in the market for branded and

                       generic versions of Glumetza by unreasonably delaying the entry of

                       cheaper, competing generic versions of Glumetza.

                    d. This delay was the product of an unlawful pay-for-delay agreement,

                       whereby Valeant agreed not to launch a competing Glumetza AG

                       during Lupin’s 180-days of marketing exclusivity.

                    e. Defendants’ conduct preserved Valeant’s monopoly over Glumetza

                       and stunted the effectiveness of future generic competition. This in

                       turn caused end-payor purchasers of branded and generic versions of

                       Glumetza in Massachusetts to continue to pay supracompetitive prices

                       for those products. Further, Defendants sold branded and generic

                       versions of Glumetza in Massachusetts, and their conduct had a direct



                                            84
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 85 of 112




                          and substantial impact on trade and commerce in Massachusetts.

                          Accordingly, such conduct falls within the prohibitions in Ch. 93A § 2.

               (j) Mich. Stat. §§ 445.901, et seq., with respect to purchases, payments, or

                  reimbursements for some or all of the purchase price, of Glumetza or its AB-

                  rated generic equivalents in Michigan by members of the Class and/or

                  purchases by Michigan residents.

               (k) Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

                  purchases, payments, or reimbursements for some or all of the purchase price,

                  of Glumetza or its AB-rated generic equivalents in Minnesota by members of

                  the Class and/or purchases by Minnesota residents.

               (l) Missouri Stat. §§ 407.010, et seq., with respect to purchases, payments, or

                  reimbursements for some or all of the purchase price, of Glumetza or its AB-

                  rated generic equivalents in Missouri by members of the Class and/or

                  purchases by Missouri residents.

                      a. Under Section 407.020, the MMPA prohibits “[t]he act, use or

                          employment by any person of any deception, fraud, false pretense,

                          false promise, misrepresentation, unfair practice or the concealment,

                          suppression, or omission of any material fact in connection with the

                          sale or advertisement of any merchandise in trade or commerce.” Mo.

                          Rev. Stat. 407.020.

                      b. The Missouri Attorney General has defined an “unfair practice” as

                          “any practice which . . . [o]ffends any public policy as it has been

                          established by the Constitution, statutes or common law of this state,



                                                85
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 86 of 112




                       or by the Federal Trade Commission, or its interpretive decisions; or . .

                       . [i]s unethical, oppressive, or unscrupulous; and . . . [p]resents a risk

                       of, or causes, substantial injury to consumers. Mo. Att’y Gen. Reg., 15

                       CSR 60-8.02.

                    c. Defendants’ conduct constitutes an unfair method of competition

                       because Defendants restrained trade in the market for branded and

                       generic versions of Glumetza by unreasonably delaying the entry of

                       cheaper, competing generic versions of Glumetza.

                    d. This delay was the product of an unlawful pay-for-delay agreement,

                       whereby Valeant agreed not to launch a competing Glumetza AG

                       during Lupin’s 180-days of marketing exclusivity.

                    e. Defendants’ conduct preserved Valeant’s monopoly over Glumetza

                       and stunted the effectiveness of future generic competition. This in

                       turn caused end-payor purchasers of branded and generic versions of

                       Glumetza in Missouri to continue to pay supracompetitive prices for

                       those products. Further, Defendants sold branded and generic versions

                       of Glumetza in Missouri, and Defendants’ conduct had a direct and

                       substantial impact on trade and commerce in Missouri. Upon

                       information and belief, Defendants also directed advertising and

                       marketing efforts for branded and generic versions of Glumetza in

                       Missouri. Accordingly, Defendants’ conduct falls within the

                       prohibitions in the MMPA.




                                             86
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 87 of 112




               (m) Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases, payments, or

                  reimbursements for some or all of the purchase price, of Glumetza or its AB-

                  rated generic equivalents in Nebraska by members of the Class and/or

                  purchases by Nebraska residents.

               (n) Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases, payments, or

                  reimbursements for some or all of the purchase price, of Glumetza or its AB-

                  rated generic equivalents in Nevada by members of the Class and/or purchases

                  by Nevada residents.

               (o) N.H. Rev. Stat. §§ 358-A, et seq., with respect to purchases, payments, or

                  reimbursements for some or all of the purchase price, of Glumetza or its AB-

                  rated generic equivalents in New Hampshire by members of the Class and/or

                  purchases by New Hampshire residents.

               (p) N.M. Stat. §§ 57-12-1, et seq., with respect to purchases, payments, or

                  reimbursements for some or all of the purchase price, of Glumetza or its AB-

                  rated generic equivalents in New Mexico by members of the Class and/or

                  purchases by New Mexico residents.

               (q) N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases, payments, or

                  reimbursements for some or all of the purchase price, of Glumetza or its AB-

                  rated generic equivalents in New York by members of the Class and/or

                  purchases by New York residents.

               (r) N.C. Gen. Stat. §§ 75-1, et seq., with respect to purchases, payments, or

                  reimbursements for some or all of the purchase price, of Glumetza or its AB-




                                                87
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 88 of 112




                  rated generic equivalents in North Carolina by members of the Class and/or

                  purchases by North Carolina residents.

               (s) Or. 646.605, et seq., with respect to purchases, payments, or reimbursements

                  for some or all of the purchase price, of Glumetza or its AB-rated generic

                  equivalents in Oregon by members of the Class and/or purchases by Oregon

                  residents.

               (t) 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases, payments, or

                  reimbursements for some or all of the purchase price, of Glumetza or its AB-

                  rated generic equivalents in Pennsylvania by members of the Class and/or

                  purchases by Pennsylvania residents.

               (u) R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases, payments, or

                  reimbursements for some or all of the purchase price, of Glumetza or its AB-

                  rated generic equivalents in Rhode Island by members of the Class and/or

                  purchases by Rhode Island residents.

               (v) S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases, payments, or

                  reimbursements for some or all of the purchase price, of Glumetza or its AB-

                  rated generic equivalents in South Dakota by members of the Class and/or

                  purchases by South Dakota residents.

               (w) Utah Code §§13-11-1, et seq., with respect to purchases, payments, or

                  reimbursements for some or all of the purchase price, of Glumetza or its AB-

                  rated generic equivalents in Utah by member of the Class and/or purchases by

                  Utah residents.




                                                88
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 89 of 112




                 (x) Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases, payments, or

                        reimbursements for some or all of the purchase price, of Glumetza or its AB-

                        rated generic equivalents in Virginia by members of the Class and/or

                        purchases by Virginia residents.

                 (y) West Virginia Code §§ 46A-6-101, et seq., with respect to purchases,

                        payments, or reimbursements for some or all of the purchase price, of

                        Glumetza or its AB-rated generic equivalents in West Virginia by members of

                        the Class and/or purchases by West Virginia residents.

                                               COUNT IV
                                           Unjust Enrichment
                                         (Against All Defendants)

          244.    Plaintiff incorporates by reference the preceding allegations.

          245.   To the extent required, this claim is pleaded in the alternative to the other claims

   in this Complaint.

          246.   This claim is pled by Plaintiff and the Class against all Defendants. Defendants

   have financially benefited from overcharges on sales of branded and generic versions of

   Glumetza, which resulted from the unlawful and inequitable acts alleged in this Complaint.

   These overcharges were borne by Plaintiff and members of the Class who purchased and/or

   reimbursed all or part of the purchase price of branded and generic Glumetza. The benefits

   conferred upon Defendants are substantial and measurable, in that the revenues Defendants have

   earned due to unlawful overcharges are ascertainable by review of both sales records and the

   unlawful agreement itself.

          247.   There is gross disparity between the price that Plaintiff and members of the Class

   paid for Glumetza compared to what they would have paid for less expensive generic versions of



                                                    89
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 90 of 112




   Glumetza, which should and would have been available but for Defendants’ unlawful and

   inequitable conduct.

          248.     Defendants repeatedly and continuously received financial benefits at the expense

   of Plaintiff and members of the Class through each sale of branded and generic versions of

   Glumetza at an inflated price.

          249.     It would be futile for Plaintiff and members of the Class to seek a remedy from

   any party with whom they had or have privity of contract. Defendants have paid no consideration

   to any other person for any of the benefits they received indirectly from Plaintiff and members

   of the Class.

          250.     It would be futile for Plaintiff and the members of the Class to seek to exhaust any

   remedy against the immediate intermediary in the chain of distribution from which they

   indirectly purchased Glumetza, as those intermediaries cannot reasonably be expected to

   compensate Plaintiff and members of the Class for Defendants’ unlawful conduct.

          251.     The financial benefits that Defendants derived rightfully belong to Plaintiff and

   members of the Class, which paid anticompetitive prices that inured to Defendants’ benefit.

          252.     It would be inequitable under the unjust enrichment principles of the states listed

   below for Defendants to retain any of the overcharges that Plaintiff and members of the Class

   paid for branded and generic versions of Glumetza, which were derived from Defendants’

   anticompetitive, unfair, and unconscionable methods, acts, and trade practices.

          253.     Defendants should be compelled to disgorge all unlawful or inequitable proceeds

   received by them into a common fund for the benefit of Plaintiff and members of the Class.




                                                    90
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 91 of 112




          254.     A constructive trust should be imposed upon all unlawful or inequitable sums

   Defendants received, which arise from overpayments for branded and generic versions of

   Glumetza by Plaintiff and members of the Class.

          255.     Plaintiff and members of the Class have no adequate remedy at law.

          256.     By engaging in the foregoing unlawful or inequitable conduct, which deprived.

   Plaintiff and members of the Class of the opportunity to purchase lower-priced generic version of

   Glumetza and forced them to pay higher prices for branded and generic versions of Glumetza,

   Defendants have been unjustly enriched in violation of the common law of various states and

   commonwealths, as outlined below:

          Alabama

          257.     Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in Alabama at prices that

   were more than they would have been but for Defendants’ actions. Defendants received money

   from the Class as a direct result of the unlawful overcharges and have retained this money.

   Defendants have benefitted at the expense of the Class from revenue resulting from unlawful

   overcharges for branded and generic versions of Glumetza. It is inequitable for Defendants to

   accept and retain the benefits received without compensating the Class.

          Alaska

          258.      Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in Alaska at prices that were

   more than they would have been but for Defendants’ actions. The Class has conferred an

   economic benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges

   to the economic detriment of the Class. Defendants appreciated the benefits bestowed upon them



                                                  91
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 92 of 112




   by the Class. Defendants accepted and retained the benefits bestowed upon them under

   inequitable and unjust circumstances arising from unlawful overcharges to the Class. Under the

   circumstances, it would be inequitable for Defendants to retain such benefits without

   compensating the Class.

          Arizona

          259.      Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in Arizona at prices that

   were more than they would have been but for Defendants’ actions. Defendants have been

   enriched by revenue resulting from unlawful overcharges for branded and generic versions of

   Glumetza. The Class has been impoverished by the overcharges for branded and generic versions

   of Glumetza resulting from Defendants’ unlawful conduct. Defendants’ enrichment and the

   Class’s impoverishment are connected. There is no justification for Defendants’ receipt of the

   benefits causing their enrichment and the Class’s impoverishment, because the Class paid

   supracompetitive prices that inured to Defendants’ benefit, and it would be inequitable for

   Defendants to retain any revenue gained from their unlawful overcharges. The Class has no

   remedy at law.

          Arkansas

          260.      Defendants unlawfully overcharged members of the Class, who made purchases

   for reimbursements for branded and generic versions of Glumetza in Arkansas at prices that were

   more than they would have been but for Defendants’ actions. Defendants received money from

   the Class as a direct result of the unlawful overcharges and have retained this money. Defendants




                                                  92
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 93 of 112




   have paid no consideration to any other person in exchange for this money. Under the

   circumstances, it would be inequitable for Defendants to retain such benefits without

   compensating the Class.

            California

            261.   Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in California at prices that

   were more than they would have been but for Defendants’ actions. Defendants have received a

   benefit from the Class as a direct result of the unlawful overcharges. Defendants retained the

   benefits bestowed upon them under inequitable and unjust circumstances at the expense of the

   Class.

            Colorado

            262.   Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in Colorado at prices that

   were more than they would have been but for Defendants’ actions. Defendants have received a

   benefit from the Class in the nature of revenue resulting from the unlawful overcharges, which

   revenue resulted from anticompetitive prices that inured to the benefit of Defendants. Defendants

   have benefitted at the expense of the Class. Under the circumstances, it would be inequitable for

   Defendants to retain such benefits without compensating the Class.

            Connecticut

            263.   Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in Connecticut at prices that

   were more than they would have been but for Defendants’ actions. Defendants were benefitted in




                                                   93
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 94 of 112




   the nature of revenue resulting from unlawful overcharges to the economic detriment of the

   Class. Defendants have paid no consideration to any other person in exchange for this benefit.

   Defendants retained the benefits bestowed upon them under inequitable and unjust circumstances

   at the expense of the Class.

          Delaware

          264.    Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in Delaware at prices that

   were more than they would have been but for Defendants’ actions. Defendants have been

   enriched by revenue resulting from unlawful overcharges for branded and generic versions of

   Glumetza. The Class has been impoverished by the overcharges for branded and generic versions

   of Glumetza resulting from Defendants’ unlawful conduct. Defendants’ enrichment and the

   Class’s impoverishment are connected. There is no justification for Defendants’ receipt of the

   benefits causing their enrichment, because the Class paid supracompetitive prices that inured to

   Defendants’ benefit, and it would be inequitable for Defendants to retain any revenue gained

   from their unlawful overcharges. The Class has no remedy at law.

          District of Columbia

          265.    Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in the District of Columbia

   at prices that were more than they would have been but for Defendants’ actions. The Class has

   conferred an economic benefit upon Defendants, in the nature of revenue resulting from unlawful

   overcharges to the economic detriment of the Class. Defendants retained the benefit bestowed

   upon them under inequitable and unjust circumstances arising from unlawful overcharges to the

   Class. Under the circumstances, it would be inequitable and unjust for Defendants to retain such



                                                  94
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 95 of 112




   benefits.

          Florida

          266.   Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in Florida at prices that were

   more than they would have been but for Defendants’ actions. The Class has conferred an

   economic benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges

   to the economic detriment of the Class. Defendants appreciated the benefits bestowed upon them

   by the Class. Under the circumstances, it would be inequitable for Defendants to retain such

   benefits without compensating the Class.

          Georgia

          267.   Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in Georgia at prices that

   were more than they would have been but for Defendants’ actions. The Class has conferred an

   economic benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges

   to the economic detriment of the Class. Under the circumstances, it would be inequitable for

   Defendants to retain such benefits without compensating the Class.

          Hawaii

          268.   Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in Hawaii at prices that were

   more than they would have been but for Defendants’ actions. The Class has conferred an

   economic benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges

   to the economic detriment of the Class. Under the circumstances, it would be inequitable for

   Defendants to retain such benefits without compensating the Class.



                                                  95
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 96 of 112




          Idaho

          269.       Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in Idaho at prices that were

   more than they would have been but for Defendants’ actions. The Class has conferred an

   economic benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges

   to the economic detriment of the Class. Defendants appreciated the benefit conferred upon them

   by the Class. Under the circumstances, it would be inequitable for Defendants to retain such

   benefits without compensating the Class.

          Illinois

          270.       Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in Illinois at prices that were

   more than they would have been but for Defendants’ actions. The Class has conferred an

   economic benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges

   to the economic detriment of the Class. Defendants retained the benefits bestowed upon them

   under unjust circumstances arising from unlawful overcharges to the Class. It is against equity,

   justice, and good conscience for Defendants to be permitted to retain the revenue resulting from

   their unlawful overcharges.

          Iowa

          271.       Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in Iowa at prices that were

   more than they would have been but for Defendants’ actions. Defendants have been enriched by

   revenue resulting from unlawful overcharges for branded and generic versions of Glumetza,




                                                   96
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 97 of 112




   which revenue resulted from anticompetitive prices paid by the Class, which inured to

   Defendants’ benefit. Defendants’ enrichment has occurred at the expense of the Class. Under the

   circumstances, it would be unjust for Defendants to retain such benefits without compensating

   the Class.

          Kansas

          272.    Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in Kansas at prices that were

   more than they would have been but for Defendants’ actions. The Class has conferred an

   economic benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges

   to the economic detriment of the Class. Defendants retained the benefits bestowed upon them

   under unjust circumstances arising from unlawful overcharges to the Class. Under the

   circumstances, it would be inequitable for Defendants to retain such benefits without

   compensating the Class.

          Kentucky

          273.    Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in Kentucky at prices that

   were more than they would have been but for Defendants’ actions. The Class has conferred an

   economic benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges

   to the economic detriment of the Class. Defendants appreciated the benefit conferred upon them

   by the Class. Under the circumstances, it would be inequitable for Defendants to retain such

          Louisiana

          274.    Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in Louisiana at prices that



                                                  97
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 98 of 112




   were more than they would have been but for Defendants’ actions. Defendants have been

   enriched by revenue resulting from unlawful overcharges for branded and generic versions of

   Glumetza. The Class has been impoverished by the overcharges for branded and generic versions

   of Glumetza

          Maine

          275.    Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in Maine at prices that were

   more than they would have been but for Defendants’ actions. The Class has conferred an

   economic benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges

   to the economic detriment of the Class. Defendants were aware of or appreciated the benefit

   bestowed upon them by the Class. Under the circumstances, it would be inequitable for

   Defendants to retain such benefits without compensating the Class.

          Maryland

          276.    Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in Maryland at prices that

   were more than they would have been but for Defendants’ actions. The Class has conferred an

   economic benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges

   to the economic detriment of the Class. Defendants were aware of or appreciated the benefit

   bestowed upon them by the Class. Under the circumstances, it would be inequitable for

   Defendants to retain such benefits without compensating the Class.

          Massachusetts

          277.    Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in Massachusetts at prices



                                                 98
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 99 of 112




   that were more than they would have been but for Defendants’ actions. The Class has conferred

   an economic benefit upon Defendants, in the nature of revenue resulting from unlawful

   overcharges to the economic detriment of the Class. Defendants were aware of or appreciated the

   benefit conferred upon them by the Class. Under the circumstances, it would be inequitable for

   Defendants to retain such benefits without compensating the Class.

          Michigan

          278.   Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in Michigan at prices that

   were more than they would have been but for Defendants’ actions. Defendants have received a

   benefit from the Class in the nature of revenue resulting from the unlawful overcharges, which

   revenue resulted from anticompetitive prices that inured to the benefit of Defendants. Defendants

   retained the benefits bestowed upon them under unjust circumstances arising from unlawful

   overcharges to the Class. Under the circumstances, it would be inequitable for Defendants to

   retain such benefits without compensating the Class.

          Minnesota

          279.   Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in Minnesota at prices that

   were more than they would have been but for Defendants’ actions. The Class has conferred an

   economic benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges

   to the economic detriment of the Class. Defendants appreciated and knowingly accepted the

   benefits bestowed upon them by the Class. Under the circumstances, it would be inequitable for

   Defendants to retain such benefits without compensating the Class.




                                                  99
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 100 of 112




          Mississippi

          280.    Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in Mississippi at prices that

   were more than they would have been but for Defendants’ actions. Defendants received money

   from the Class as a direct result of the unlawful overcharges. Defendants retain the benefit of

   overcharges received on the sales of branded and generic versions of Glumetza, which in equity

   and good conscience belong to the Class on account of Defendants’ anticompetitive conduct.

   Under the circumstances, it would be inequitable for Defendants to retain such benefits without

   compensating the Class.

          Missouri

          281.    Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in Missouri at prices that

   were more than they would have been but for Defendants’ actions. The Class has conferred an

   economic benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges

   to the economic detriment of the Class. Defendants appreciated the benefit bestowed upon them

   by the Class. Defendants accepted and retained the benefit bestowed upon them under

   inequitable and unjust circumstances arising from unlawful overcharges to the Class.

          Montana

          282.    Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in Montana at prices that

   were more than they would have been but for Defendants’ actions. The Class has conferred an

   economic benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges

   to the economic detriment of the Class. Under the circumstances, it would be inequitable for



                                                  100
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 101 of 112




   Defendants to retain such benefits without compensating the Class.

          Nebraska

          283.     Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in Nebraska at prices that

   were more than they would have been but for Defendants’ actions. Defendants received money

   from the Class as a direct result of the unlawful overcharges and have retained this money.

   Defendants have paid no consideration to any other person in exchange for this money. In justice

   and fairness, Defendants should disgorge such money and remit the overcharged payments back

   to the Class.

          Nevada

          284.     Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in Nevada at prices that

   were more than they would have been but for Defendants’ actions. The Class has conferred an

   economic benefit upon Defendants in the nature of revenue resulting from unlawful overcharges

   for branded and generic versions of Glumetza. Defendants appreciated the benefits bestowed

   upon them by the Class, for which they have paid no consideration to any other person. Under

   the circumstances, it would be inequitable for Defendants to retain such benefits without

   compensating the Class.

          New Hampshire

          285.     Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in New Hampshire at prices

   that were more than they would have been but for Defendants’ actions. Defendants have received

   a benefit from the Class in the nature of revenue resulting from the unlawful overcharges, which



                                                  101
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 102 of 112




   revenue resulted from anticompetitive prices that inured to the benefit of Defendants. Under the

   circumstances, it would be unconscionable for Defendants to retain such benefits.

          New Jersey

          286.    Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in New Jersey at prices that

   were more than they would have been but for Defendants’ actions. Defendants have received a

   benefit from the Class in the nature of revenue resulting from the unlawful overcharges, which

   revenue resulted from anticompetitive prices that inured to the benefit of Defendants. The

   benefits conferred upon Defendants were not gratuitous, in that they comprised revenue created

   by unlawful overcharges arising from arising from unlawful overcharges to the Class.

   Defendants have paid no consideration to any other person for any of the unlawful benefits they

   received from the Class with respect to Defendants’ sales of branded and generic versions of

   Glumetza. Under the circumstances, it would be unjust for Defendants to retain such benefits

   without compensating the Class.

          New Mexico

          287.    Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in New Mexico at prices that

   were more than they would have been but for Defendants’ actions. Defendants have knowingly

   benefitted at the expense of the Class from revenue resulting from unlawful overcharges for

   branded and generic versions of Glumetza. To allow Defendants to retain the benefits would be

   unjust because the benefits resulted from anticompetitive pricing that inured to Defendants’

   benefit and because Defendants have paid no consideration to any other person for any of the

   benefits they received.



                                                  102
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 103 of 112




          New York

          288.    Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in New York at prices that

   were more than they would have been but for Defendants’ actions. Defendants have been

   enriched by revenue resulting from unlawful overcharges for branded and generic versions of

   Glumetza, which revenue resulted from anticompetitive prices paid by the Class, which inured to

   Defendants’ benefit. Defendants’ enrichment has occurred at the expense of the Class. It is

   against equity and good conscience for Defendants to be permitted to retain the revenue resulting

   from their unlawful overcharges.

          North Carolina

          289.    Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in North Carolina at prices

   that were more than they would have been but for Defendants’ actions. The Class has conferred

   an economic benefit upon Defendants in the nature of revenue resulting from unlawful

   overcharges to the economic detriment of the Class. The Class did not interfere with Defendants’

   affairs in any manner that conferred these benefits upon Defendants. The benefits conferred upon

   Defendants were not gratuitous, in that they comprised revenue created by unlawful overcharges

   arising from unlawful overcharges to the Class. The benefits conferred upon Defendants are

   measurable, in that the revenue Defendants have earned due to unlawful overcharges are

   ascertainable by review of sales records. Defendants consciously accepted the benefits conferred

   upon them.




                                                  103
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 104 of 112




          North Dakota

          290.    Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in North Dakota at prices

   that were more than they would have been but for Defendants’ actions. Defendants have been

   enriched by revenue resulting from unlawful overcharges for branded and generic versions of

   Glumetza. The Class has been impoverished by the overcharges for branded and generic versions

   of Glumetza resulting from Defendants’ unlawful conduct. Defendants’ enrichment and the

   Class’s impoverishment are connected. There is no justification for Defendants’ receipt of the

   benefits causing their enrichment, because the Class paid supracompetitive prices that inured to

   Defendants’ benefit, and it would be inequitable for Defendants to retain any revenue gained

   from their unlawful overcharges. The Class has no remedy at law. Under the circumstances, it

   would be unjust for Defendants to retain such benefits without compensating the Class.

          Oklahoma

          291.    Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in Oklahoma at prices that

   were more than they would have been but for Defendants’ actions. Defendants received money

   from the Class as a direct result of the unlawful overcharges and have retained this money.

   Defendants have paid no consideration to any other person in exchange for this money. The

   Class has no remedy at law. It is against equity and good conscience for Defendants to be

   permitted to retain the revenue resulting from their unlawful overcharges.

          Oregon

          292.    Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in Oregon at prices that were



                                                  104
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 105 of 112




   more than they would have been but for Defendants’ actions. The Class has conferred an

   economic benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges

   to the economic detriment of the Class. Defendants were aware of the benefit bestowed upon

   them by the Class. Under the circumstances, it would be unjust for Defendants to retain such

   benefits without compensating the Class.

          Pennsylvania

          293.    Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in Pennsylvania at prices

   that were more than they would have been but for Defendants’ actions. The Class has conferred

   an economic benefit upon Defendants, in the nature of revenue resulting from unlawful

   overcharges to the economic detriment of the Class. Defendants appreciated the benefit bestowed

   upon them by the Class. Under the circumstances, it would be inequitable for Defendants to

   retain such benefits without compensating the Class.

          Puerto Rico

          294.    Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in Puerto Rico at prices that

   were more than they would have been but for Defendants’ actions. Defendants have been

   enriched by revenue resulting from unlawful overcharges for branded and generic versions of

   Glumetza. The Class has been impoverished by the overcharges for branded and generic versions

   of Glumetza resulting from Defendants’ unlawful conduct. Defendants’ enrichment and the

   Class’s impoverishment are connected. There is no justification for Defendants’ receipt of the

   benefits causing their enrichment and the Class’s impoverishment, because the Class paid

   supracompetitive prices that inured to Defendants’ benefit, and it would be inequitable for



                                                  105
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 106 of 112




   Defendants to retain any revenue gained from their unlawful overcharges. The Class has no

   remedy at law.

          Rhode Island

          295.      Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in Rhode Island at prices

   that were more than they would have been but for Defendants’ actions. The Class has conferred

   an economic benefit upon Defendants, in the nature of revenue resulting from unlawful

   overcharges to the economic detriment of the Class. Defendants appreciated the benefit bestowed

   upon them by the Class. Under the circumstances, it would be inequitable for Defendants to

   retain such benefits without compensating the Class.

          South Carolina

          296.      Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in South Carolina at prices

   that were more than they would have been but for Defendants’ actions. The benefits conferred

   upon Defendants were not gratuitous, in that they comprised revenue created by unlawful

   overcharges arising from arising from unlawful overcharges to the Class. Defendants realized

   value from the benefit bestowed upon them by the Class. Under the circumstances, it would be

   inequitable for Defendants to retain such benefits without compensating the Class.

          South Dakota

          297.      Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in South Dakota at prices

   that were more than they would have been but for Defendants’ actions. Defendants have received

   a benefit from the Class in the nature of revenue resulting from the unlawful overcharges, which



                                                 106
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 107 of 112




   revenue resulted from anticompetitive prices that inured to the benefit of Defendants. Defendants

   were aware of the benefit bestowed upon them by the Class. Under the circumstances, it would

   be inequitable and unjust for Defendants to retain such benefits without reimbursing the Class.

          Tennessee

          298.    Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in Tennessee at prices that

   were more than they would have been but for Defendants’ actions. The Class has conferred an

   economic benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges

   to the economic detriment of the Class. Defendants appreciated the benefit bestowed upon them

   by the Class. Under the circumstances, it would be inequitable for Defendants to retain such

   benefits without compensating the Class. It would be futile for the Class to seek a remedy from

   any party with whom they have privity of contract. Defendants have paid no consideration to any

   other person for any of the unlawful benefits they received indirectly from the Class with respect

   to Defendants’ sales of branded and generic versions of Glumetza. It would be futile for The

   Class to exhaust all remedies against the entities with which the Class has privity of contract

   because the Class did not purchase branded and generic versions of Glumetza directly from any

   Defendant.

          Texas

          299.    Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in Texas at prices that were

   more than they would have been but for Defendants’ actions. Defendants have received a benefit

   from the Class in the nature of revenue resulting from the unlawful overcharges, which revenue

   resulted from anticompetitive prices that inured to the benefit of Defendants. Defendants were



                                                   107
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 108 of 112




   aware of or appreciated the benefit bestowed upon them by the Class. The circumstances under

   which Defendants have retained the benefits bestowed upon them by the Class are inequitable in

   that they result from Defendants’ unlawful overcharges for branded and generic versions of

   Glumetza. The Class has no remedy at law.

          Utah

          300.    Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in Utah at prices that were

   more than they would have been but for Defendants’ actions. The Class has conferred an

   economic benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges

   to the economic detriment of the Class. Defendants were aware of or appreciated the benefit

   bestowed upon them by the Class. Under the circumstances, it would be inequitable for

   Defendants to retain such benefits without compensating the Class.

          Vermont

          301.    Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in Vermont at prices that

   were more than they would have been but for Defendants’ actions. The Class has conferred an

   economic benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges

   to the economic detriment of the Class. Defendants accepted the benefit bestowed upon them by

   the Class. Under the circumstances, it would be inequitable for Defendants to retain such benefits

   without compensating the Class.

          Virginia

          302.    Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in Virginia at prices that



                                                  108
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 109 of 112




   were more than they would have been but for Defendants’ actions. The Class has conferred an

   economic benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges

   to the economic detriment of the Class. Defendants were aware of the benefit bestowed upon

   them. Defendants should reasonably have expected to repay the Class. The benefits conferred

   upon Defendants were not gratuitous, in that they constituted revenue created by unlawful

   overcharges arising from Defendants’ illegal and unfair actions to inflate the prices of branded

   and generic versions of Glumetza. Defendants have paid no consideration to any other person for

   any of the benefits they have received from the Class.

          Washington

          303.    Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in Washington at prices that

   were more than they would have been but for Defendants’ actions. The Class has conferred an

   economic benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges

   to the economic detriment of the Class. Defendants were aware of or appreciated the benefit

   conferred upon them by the Class. Under the circumstances, it would be inequitable for

   Defendants to retain such benefits without compensating the Class.

          West Virginia

          304.    Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in West Virginia at prices

   that were more than they would have been but for Defendants’ actions. The Class has conferred

   an economic benefit upon Defendants, in the nature of revenue resulting from unlawful

   overcharges to the economic detriment of the Class. Defendants were aware of or appreciated the




                                                  109
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 110 of 112




   benefit bestowed upon them by the Class. Under the circumstances, it would be inequitable for

   Defendants to retain such benefits without compensating the Class.

          Wisconsin

          305.   Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in Wisconsin at prices that

   were more than they would have been but for Defendants’ actions. The Class has conferred an

   economic benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges

   to the economic detriment of the Class. Defendants appreciated the benefit bestowed upon them

   by the Class. Under the circumstances, it would be inequitable for Defendants to retain such

   benefits without compensating the Class.

          Wyoming

          306.   Defendants unlawfully overcharged members of the Class, who made purchases

   of or reimbursements for branded and generic versions of Glumetza in Wyoming at prices that

   were more than they would have been but for Defendants’ actions. The Class has conferred an

   economic benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges

   to the economic detriment of the Class. Defendants accepted, used and enjoyed the benefits

   bestowed upon them by the Class. Under the circumstances, it would be inequitable for

   Defendants to retain such benefits without compensating the Class.

                                   DEMAND FOR JUDGMENT

          307.   Accordingly, Plaintiff, on behalf of itself and the proposed Class, respectfully

   demands that this Court:

          (a) Determine that this action may be maintained as a class action pursuant to Rules

              23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure, and direct that



                                                  110
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 111 of 112




               reasonable notice of this action, as provided by Rule 23(c)(2), be given to the Class,

               and declare Plaintiff as the representatives of the Class;

          (b) Enter joint and several judgments against Defendants and in favor of Plaintiff and the

               Class;

          (c) Grant Plaintiff and the Class equitable relief in the nature of disgorgement,

               restitution, and the creation of a constructive trust to remedy Defendants’ unjust

               enrichment;

          (d) Award the Class damages, and, where applicable, treble, multiple, punitive, and other

               damages, in an amount to be determined at trial;

          (e) Award Plaintiff and the Class their costs of suit, including reasonable attorneys’ fees

               as provided by law; and

          (f) Award such further and additional relief as the case may require and the Court may

               deem just and proper under the circumstances.

                                            JURY DEMAND

          308.    Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff, on behalf

   itself and the proposed Class, demands a trial by jury on all issues so triable.




                                                    111
Case 1:20-cv-20555-CMA Document 1 Entered on FLSD Docket 02/06/2020 Page 112 of 112




   Dated: February 6, 2020

                                      RIVERO MESTRE LLP
                                      Counsel for Plaintiff and the Class
                                      2525 Ponce de León Blvd., Suite 1000
                                      Miami, Florida 33134
                                      Telephone: (305) 445-2500
                                      Facsimile: (305) 445-2505
                                      E-mail: arivero@riveromestre.com
                                      E-mail: jmestre@riveromestre.com
                                      E-mail: cwhorton@riveromestre.com
                                      E-mail: ddaponte@riveromestre.com
                                      Secondary: npuentes@riveromestre.com

                                      By:     /s/ Andrés Rivero
                                              ANDRÉS RIVERO
                                              Florida Bar No. 613819
                                              JORGE A. MESTRE
                                              Florida Bar No. 088145
                                              CHARLES E. WHORTON
                                              Florida Bar No. 46894
                                              DAVID L. DAPONTE
                                              Florida Bar No. 1002724




                                        112
